    Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 1 of 156            FILED
                                                                     2019 Dec-26 AM 11:03
                                                                     U.S. DISTRICT COURT
                                                                         N.D. OF ALABAMA


          IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF ALABABMA
                   SOUTHERN DIVISION

TAMMY ARD, BELINDA                    )
BECOAT-ROGERS, SHAVONYA               )
BYRD, STEPHANIE CARRINGTON,           )
YOLANDA CHRISTIAN, THEARESA           )
COLLIER, BETTY RUTH COOPER,           )
DEANA COTTON, BARBARA                 )
DAWSON, PATRICIA DEESE,               )
DEBRA FLAKE, DEBRA GILBERT,           )
CAROL GONZALES, MAE-FRANCIS           )    CIVIL ACTION NO.:
GRIFFIN, TRISTEN HARRIS,              )
PETRINA HOWARD, ALFREDA               )
IRVING, BRITTANY JOHNSON,             )
PATRICIA JOHNSON, CAROL               )
KOPACZ, MARY LANDRY,                  )
CAROLYN LOVE, JOANN MAGEE,            )    JURY DEMAND
DOROTHEA MARTIN PEARS,                )
THELMA MATTHEWS, DIANA                )
McCORD, SHONNA NETTLES,               )
SUE NEWMAN, STACY NIELSEN,            )
ALMA ODOM, SHERLIA PHILLIPS,          )
DEBRA PRESCOTT, LANIKA                )
SAUNDERS, DEBRA SHEALEY,              )
WILLIE MAE SHELLEY,                   )
KATHERINE SIMS, LUE SMEDLEY,          )
BONNIE SPADARO, PENNY                 )
SULLIVAN, YOLANDA TAITE-              )
BRYANT, NATALIE THOMAS,               )
FELISHA TONEY, NIKI TUCKER,           )
TAMMY TUGGLE, CONNIE                  )
WALDROP, JOCELYN “JOYCE”              )
WILLIAMS, ANNETTE WILLIAMS,           )
ELSIE WILLIAMS, TRACY WRIGHT,         )
CRYSTAL YOUNG, and                    )
PAMELA YOUNG,                         )
                                      )
      PLAINTIFFS,                     )

                                  1
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 2 of 156




v.                                            )
                                              )
WAL-MART STORES, INC.,                        )
                                              )
      DEFENDANT.                              )

                                    COMPLAINT

      1.     The named Plaintiffs were employees of Defendant Wal-Mart Stores,

Inc. (“Wal-Mart” or “Defendant”) during the period covered by this lawsuit.

Plaintiffs allege that Wal-Mart illegally discriminated against them by denying them

compensation, promotion and training because of their gender.

      2.     Plaintiffs allege that Wal-Mart engaged in gender-based disparate

treatment and practices having disparate impact in regard to Plaintiffs’

compensation, promotion and training opportunities because of their sex in violation

of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§2000e, et seq., as set forth

in the balance of this Complaint.

                         JURISDICTION AND VENUE

       3.    Plaintiffs’ claims arise under Title VII of the Civil Rights Act of 1964,

42 U.S.C. §§ 2000e, et seq. This Court has jurisdiction over this matter pursuant to

42 U.S.C. § 2000e-5(f) and 28 U.S.C. §§ 1331, 1343(a)(4).

       4.    Venue is proper in this district pursuant to 42 U.S.C. § 2000e-5(f) and

28 U.S.C. § 1391(b) & (c). Plaintiffs’ claims arose in Alabama stores and/or the

same Wal-Mart operational region as stores located in Alabama.


                                          2
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 3 of 156




 BACKGROUND – CASE HISTORY AND EXHAUSTION OF REMEDIES

      5.       Plaintiffs were formerly members of the national class of women

challenging Wal-Mart’s compensation, promotion and training policies and practices

that was certified by the United States District Court for the Northern District of

California in Dukes v. Wal-Mart, 222 F.R.D. 137 (N.D. Cal. 2004).

      6.       Plaintiffs’ time periods for filing EEOC charges and this litigation

were tolled while Wal-Mart appealed certification of such class. On June 20, 2011,

the United States Supreme Court reversed that certification in Dukes v. Wal-Mart,

564 U.S. 338 (2011).

      7.       Following the Supreme Court’s decision in Dukes, the United States

District Court for the Northern District of California held that claims of class

members would be tolled during the pendency of the national class action until the

following dates: (1) former class members who had received a Notice of Right-to-

Sue from the EEOC based on a claim encompassed by the former class definition

would have until October 28, 2011 to file suit; (2) all other former class members in

non-deferral states would have until January 27, 2012 to file a charge of

discrimination with the EEOC based on conduct encompassed by the former class

definition; and (3) all other former class members in deferral states would have until

May 25, 2012 to file a charge of discrimination with the EEOC based on conduct




                                          3
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 4 of 156




encompassed by the former class definition. (See Judge Breyer’s Order of August

19, 2011, attached hereto as Exhibit A).

      8.     Plaintiffs timely filed charges of discrimination with the EEOC

pursuant to the foregoing deadlines set by the Order entered by the United States

District Court for the Northern District of California and have brought this action

within 90 days of their receipt of Right-To-Sue letters from the EEOC.

      9.     Plaintiffs have therefore exhausted their administrative remedies and

complied with the statutory prerequisites for filing this Complaint pursuant to Title

VII of the Civil Rights Act of 1964, 42 U.S.C. §§2000e, et seq.

      PARTIES

      10.    Plaintiffs are Wal-Mart employees who worked in stores in Region 6

during the limitations period applicable to this Complaint.

      11.    Defendant Wal-Mart Stores, Inc. is a Delaware corporation who

employed the Plaintiffs. Its corporate headquarters is located in Bentonville,

Arkansas.

      FACTUAL ALLEGATIONS

      ORGANIZATIONAL STRUCTURE

      12.    Each of the Plaintiffs worked in stores in the same organizational unit

of Wal-Mart’s operations—Region 6. Plaintiffs’ compensation, promotion and

training opportunities were controlled by written policies that applied to all of


                                           4
        Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 5 of 156




Region 6 and did not vary by, state, store or district in that Region. Region 6

governed Wal-Mart’s operations in Alabama and parts of Mississippi, Louisiana and

the Florida panhandle. Wal-Mart issued written policies that governed store-level

compensation and promotions throughout Region 6. All Plaintiffs have been subject

to the same compensation and promotion policies and practices regardless of their

store or district in that Region.

      13.    Region 6 was supervised and controlled by a Regional Vice President

(“RVP”) who had overall responsibility for all operations in all stores throughout the

region, including the Plaintiffs’ stores and compliance with Wal-Mart’s personnel,

compensation and promotion policies and practices. Moreover, the RVP was

responsible for Assistant Managers’ pay increases and had substantial influence over

promotions into Management Trainee positions. Region 6 also had a Regional

Personnel Manager (“RPM”), who was responsible for the “people side of the

region.” The RPM was responsible for promotions and starting compensation for

Management Trainees, Assistant Managers and administration of the Management

Training program, subject to the ultimate authority of the RVP. The Regional Vice

President and Regional Personnel Manager controlled and administered

compensation and appointments to Management Trainee, Assistant Manager and

Store Manager positions and management training programs.




                                          5
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 6 of 156




      14.    The Regional Vice President also spent a large amount of time touring

stores and inspecting the operations of all the stores in Region 6 and held regular in-

person meetings and conference calls concerning store and district operations,

including people issues. There was also a near constant stream of communications

to and from regional management about such matters.

      COMPENSATION POLICIES AND PRACTICES

      Hourly Pay

      15.    1998-2004 Hourly Pay Structure: From 1998 through June 2004, Wal-

Mart assigned all hourly jobs to five pay classes, the top two of which were only

used for a few specialty jobs. Each job classification was assigned to the same pay

class regardless of department, store, district or state in which an employee worked.

Each successive pay class had a higher minimum starting pay rate (“start rate”). The

minimum start rate for each pay class was established with the approval of the

applicable District Manager and Regional Vice President.

      16.    An individual pay rate set above or below the rate appropriate for the

pay class of a given job was called an “exception.” Plaintiffs’ male RVP had

ultimate authority over whether to adjust, and by how much to adjust, the pay of

individual hourly store employees, including those listed on exception reports.

District Managers also played a role in such exceptions and adjustments subject to

the RVP’s ultimate authority. Store Managers were responsible for submitting a


                                          6
        Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 7 of 156




proposed starting pay rate for an individual hourly employee in accordance with the

pay class for that employee’s job subject to the superior authority of the RVP and

District Manager. Such exceptions were permitted to be approved at rates $2 or more

per hour than the rate called for by the pay class for that job.

       17.    Wal-Mart’s policy and practice on exceptions had disparate impact on

women, including the Plaintiffs. The RVPs and District Managers given the

responsibility of approving such exceptions to the corporate pay classes were

predominantly men, and the exceptions they administered disproportionately

favoured men both in frequency and dollar amount. Exceptions were primarily based

on factors that adversely affected women disproportionately to men. Exceptions

were based on discriminatory factors such as assignment to traditionally and

disproportionately male jobs and departments, gender stereotypes about female

capabilities and family responsibilities, prior pay that was disproportionately and

systematically greater for men than women, prior experience in jobs that were

traditionally and disproportionately assigned to men more than women, and other

factors that similarly devalued and disfavoured female employees, including the

Plaintiffs.

       18.    In 2004, Wal-Mart made such discriminatory factors a structural part

of its pay system by implementing new departmental job classes that no longer paid

the same rate for the same job, regardless of department, but paid different rates


                                           7
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 8 of 156




depending upon the department an employee was assigned. Such departmental pay

classes had disparate impact on women because traditionally and predominantly

female jobs were assigned to lower departmental pay classes than the same jobs

performed by men in the traditionally and disproportionately male jobs and

departments. Prior to the 2004 restructuring of the pay classes, jobs were not

structurally separated into different pay classes based on department; a Sales

Associate was a Sales Associate, whether selling housewares in a traditionally

female department or sporting goods in a traditionally male and disproportionately

department. Rather than continuing to put all job classifications in the same pay class

without regard to department as was the practice prior to 2004, Wal-Mart

disproportionately placed traditional male jobs in higher departmental pay classes

and disproportionately placed traditionally female jobs in lower departmental job

classes, thereby, causing a significant disparate impact on what women were paid

for the same or similar job and work as men in the same store, district and region.

For example, Wal-Mart assigned the electronics, sporting goods, and hardware

departments (departments in which men were over-represented) to a higher

departmental pay class than that assigned to traditionally and disproportionately

female departments and fields of work. Other departments that were traditionally

and disproportionately female included, without limitation, the Infant/Toddlers,

Health and Beauty Aids, Hosiery, and Women’s Wear Departments. In contrast, the


                                          8
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 9 of 156




Pets, Sporting Goods, and Horticulture (Lawn & Garden) were traditionally and

disproportionately male departments.

      19.     Such disparate impact and perpetuation of prior gender discrimination

was exacerbated in 2005 when Wal-Mart made the foregoing discriminatory “prior

experience” factor a formal part of its pay structure by adopting a system of

“credits” for past work experience. Before then, prior experience had been a basis

for “exceptions” to the pay class amount rather than a formal part of the pay structure

itself. The new “credits” for prior experience were formulated in a way which had

disparate impact on women and caused systemic disparities in women’s starting pay,

including the Plaintiffs. Women were first denied the opportunity to obtain such

“prior experience” in the same way as men and then were paid less for not having

the same experience that they had been denied, thereby freezing the status quo and

perpetuating past gender-based discrimination.

      20.    Such prior experience “credits” increased an employee’s pay above the

minimum start rate of the departmental pay class for a given job, thereby

exacerbating and perpetuating gender disparities in pay. Because each credit was

worth more to employees in higher pay levels, the application of this prior-

experience credit policy exacerbated and perpetuated the gender disparities in pay

caused by the departmental pay classes and the other elements of Wal-Mart’s pay

system. Such policy also had disparate impact on women because it assigned credits

                                          9
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 10 of 156




for “each full year of retail experience or experience in a comparable position during

the past five years.” That practice had disparate impact because women have more

interruptions in their work history for longer periods of time than men due to child-

bearing and child-rearing responsibilities. See e.g., Claudia Goldin & Joshua

Mitchell, The New Life Cycle of Women’s Employment, 31 Journal of Economic

Perspectives, No. 1 (Winter 2017), 161, 163. Thus, for example, a man and a woman

who each have five years of total retail experience will receive different credits if

the man’s prior experience is five consecutive years without interruption, and the

woman’s experience is five consecutive years with a 12-month interruption.

Consequently, Wal-Mart’s policy of crediting prior experience in this manner when

setting starting pay caused and/or perpetuated significant gender disparities in

women’s compensation. Wal-Mart’s policy of limiting such credits to prior

experience in a “comparable position” also caused disparate impact by perpetuating

prior gender disparities in job and department assignments.

      21.     The prior experience credits applied to all hourly employees in Region

6, including each of the Plaintiffs, and did not vary by store, district or state.

      22.    Such disparate impact and perpetuation of prior gender discrimination

was further exacerbated in 2005 when Wal-Mart adopted a cap on the pay permitted

for each job in 2006. Because the Plaintiffs and women in general were relegated to


                                           10
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 11 of 156




the lower pay classes and departments, they automatically had lower pay caps under

this policy. The new policy also caused disparate impact on the Plaintiffs and other

women by capping the amount that could go toward reducing or eliminating the

existing gender disparities in pay, thereby perpetuating and exacerbating such

disparities and adverse impact.

      Pay Raises

      23.     Wal-Mart employees could receive pay raises through three means:

performance increases, promotional increases and merit increases.

      24.    Wal-Mart’s compensation policies perpetuated gender disparities in

starting pay, and/or created additional pay disparities between male and female

employees, by adopting a “start low, stay low” pay raise system. Disparities in

starting pay were maintained and perpetuated through Wal-Mart’s policy of basing

pay raises on a percentage of prior pay, ensuring that those who started at lower pay

continued to have lower dollar pay increases, including the Plaintiffs. Because

women disproportionately started at lower pay, they automatically had lower pay

raises under this policy.

      25.    Such gender disparities in pay were made worse by Wal-Mart’s policy

that allowed exceptions to the prescribed raise percentages and subjected the

Plaintiffs to the predominantly male managers’ gender stereotypes and bias

concerning women’s capabilities and family financial responsibilities.


                                         11
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 12 of 156




      Management Pay

      26.    Management Trainee Pay: As with hourly compensation, Wal-Mart

issued written policies that governed management compensation throughout Region

6 and did not vary by store, district or state. The Regional Vice President and

Regional Personnel Manager controlled and administered compensation and

appointments to Management Trainee, Assistant Manager and Store Manager

positions and training programs.

      27.    Starting pay rates for employees promoted internally to Management

Trainee was based on their prior pay as hourly employees, thus perpetuating the prior

pay disparities between male and female hourly employees because the Plaintiffs,

and women on average, had lower hourly pay rates than similarly situated male

hourly employees. Starting pay for Assistant Managers was, in turn, based on their

Management Trainee pay, thereby perpetuating prior gender disparities in pay as

both hourly employees and Management Trainees.

      28.    Wal-Mart, however, adopted a discriminatory dual pay structure for

external hires as Management Trainees. Rather than the formula based on prior pay

adopted for internal promotions to Management Trainee, Wal-Mart adopted a

separate policy and practice for external hires to that job and training program which

based starting salaries on ad hoc decisions of the Regional Personnel Manager. That

dual compensation structure had disparate impact on women because they


                                         12
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 13 of 156




disproportionately became Management Trainees through internal promotions from

hourly positions, while men disproportionately moved to those positions through

external hiring that was not subject to the restrictive pay formula applied to internal

promotions. This dual pay structure for Management trainees had disparate impact

on women for this reason and because the resulting starting pay for female

Management Trainees and Assistant Managers was significantly less than the

starting pay of males in the same jobs. In addition, the male Regional Vice President

controlled exceptions to such pay, and those exceptions favoured men and

contributed to the disparate impact of the dual pay structure for Management

Trainees.

      29.    Assistant Manager Pay: When trainees successfully completed the

MIT program and became Assistant Managers, their pay was set by formula, initially

$2,000 above MIT pay, which was itself directly tied to the hourly pay rate for

internal promotions, as described above.

      30.    The pay for Assistant Managers who were external hires into the MIT

program was also linked to their rate of pay while in the MIT program, but as

described above, their MIT pay provided for higher compensation than for internal

candidates. Any exceptions to these formulaic rules required approval of the

Regional Personnel Manager. The RVP had overall responsibility for pay increases




                                           13
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 14 of 156




for Assistant Managers and had influence over promotions into Management Trainee

positions.

      31.    Assistant Managers also received performance evaluations and

associated performance pay increases each year, all on the same date. These were

prepared by the Store Manager and District Manager, which were then reviewed and

approved by the RVP. These performance increases were computed as a percentage

of the base pay rate, perpetuating prior disparities in pay. Performance ratings, all

approved by the RVP, could incorporate bias and unfairly rate women Assistant

Managers lower than their peers. Performance increases and merit increases were

also reviewed and approved by regional management.

      32.    In addition to performance increases, Assistant Managers could receive

merit increases from 2002 to 2006, which had to be approved by the District

Manager and RPM. These merit increases were computed as a percentage of the

base pay rate which perpetuated prior gender disparities in pay and also created new

gender disparities in pay.

      33.    Store Manager and Co-Manager Pay: Store Manager and Co-Manager

compensation included a base salary and profit sharing based on the profitability of

the store assigned. The Regional Vice President determined base salary and assigned

the stores in which the profitability factor was based. For purposes of the profit-

sharing component of Store Managers’ and Co-Managers’ compensation. The


                                         14
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 15 of 156




factors in which such compensation was based had disparate impact because the

male Regional Vice President for Region 6 disproportionately assigned the better

and more profitable stores to men. Consequently, female Store Managers and Co-

Managers’ were disproportionately paid less than their male counterparts.

       Pattern of Gender Disparities In Compensation

       34.    The forgoing battery of compensation policies and practices have had a

disparate impact on the Plaintiffs’ starting pay, pay raises and other compensation

and otherwise discriminated against them because of their sex.

       35.    The region-wide policies for setting pay for Management Trainees and

Assistant Store Managers, along with decisions made at the regional level, led to

statistically significant gender disparities in pay. Statistical analysis of the base salary

of Management Trainees and Assistant Managers showed significant annual gender

disparities in pay amounting to approximately $2200 to $3400 per year.

       36.    Because reasons for compensation decisions have not been documented

by Wal-Mart, specific elements of its compensation policies and decision-making are

not capable of separation for analysis of each element of such policies and decision-

making standing alone. Managers did not document the reason for setting, adjusting,

or approving the compensation or exceptions of individual employees. Nor did Wal-

Mart require any such documentation of the reasons for start rates and pay raises of




                                            15
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 16 of 156




individual employees, or specify the weight to be accorded to any particular criterion

or factor in setting or adjusting compensation.

      Adverse Effect on Plaintiffs’ Individual Compensation

      37.    Each Plaintiff’s store and compensation were subject to the foregoing

compensation policies and practices for Region 6 and, consequently, were paid less

than they should have been paid, and that similarly situated male employees have

been paid, due to the disparate impact set forth above which was caused by such

policies and practices. Additional individual facts concerning the compensation

denied each Plaintiff are set forth at paragraphs 76-500 below to the extent currently

known or available.

      38.    The Plaintiffs were unable to discover all of the males who were paid

more than them for the same or similar job or work because Wal-Mart enforced a

strict policy against employees disclosing or discussing their compensation with

anyone else. Employees were subject to punishment if they were caught disclosing

such information. That policy and practice has had an adverse and disparate impact

on the Plaintiffs and female employees of Wal-Mart by perpetuating gender-based

disparities in compensation.

      PROMOTION AND TRAINING POLICIES AND PRACTICES

      39.    Each store in Plaintiffs’ region had the same job categories, job

descriptions and management hierarchy. At the bottom were the primary hourly


                                         16
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 17 of 156




entry-level jobs of Cashier, Sales Associate, and Stocker. The first step above that

was an hourly supervisor position, primarily Department Manager and Support

Manager. The position of Management Trainee was part of the Manager-In-Training

program (“MIT”), which involved a four-to-five-month program that prepared

employees to be Assistant Managers, a salaried position. Stores often had several

Assistant Managers. The next level was Co-Manager, a position used only in larger

stores, and Store Manager.

      40.    Management Track Positions Below Assistant Manager: Support

Managers are the highest level hourly supervisory positions. Among other duties,

they assume the duties of Assistant Manager in his or her absence.

      41.    Hourly-paid Support Manager and Department Manager positions

typically led to salaried management promotions. The vast majority of vacancies in

salaried management jobs were not posted or otherwise communicated to hourly

employees and had no formal application process or job-related selection criteria or

procedure.

      42.    Management-track promotional policies and practices denied interested

and qualified women equal access to promotional opportunities because they were

not posted, there was no open application system, and employees were not fully

informed of selection criteria. Moreover, managers do not require or use valid, job-

related selection criteria in promoting employees within Region 6. Nor does Wal-


                                        17
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 18 of 156




Mart specify the weight that should be accorded to any requirements for promotion.

As a consequence, qualified women, including the Plaintiffs, have been denied equal

access to management-track promotions because of their gender.

      43.    Women applying for salaried management positions were often

subjected to gender stereotyping, and were rejected out of hand for most openings

in “masculine” departments such as sporting goods, hardware, etc.

      44.    In deciding which employees to promote as Department Manager or

Support Manager vacancies, Wal-Mart disproportionately restricted Plaintiffs and

women throughout Region 6 to traditionally and disproportionately “female”

departments, such as health and beauty, jewelry, softlines, and the service desk.

      45.    Promotion to Management Trainee: Wal-Mart established entry into

the MIT Program as a requirement for advancement into Assistant Manager and

other salaried management positions. Prior to 2003, there was no posting or

application process for MIT positions or training.

      46.    Wal-Mart discouraged and deterred women from seeking Management

Trainee positions and entry to the MIT program by providing no posting or

application process and by requiring that employees agree to unlimited relocation to

anywhere in the United States that Wal-Mart chose to send them on the very limited

salaries and benefits it paid for such jobs. Relocation requirements were a factor

known to deter women from jobs subject to unrestricted relocation demands. Wal-


                                         18
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 19 of 156




Mart executives acknowledged that such unrestricted relocation requirements were

not a job-related business necessity. Among others, Wal-Mart’s founder, Sam

Walton, conceded that Wal-Mart’s policies, particularly its relocation requirement,

were an unnecessary barrier to female advancement, yet such policies and practices

remained in place for years afterward.

      47.    Such unlimited relocation requirement was an entrenched policy of

Wal-Mart prior to 2003 and was known to discriminate against women based on the

stereotype that they are more likely to be unable or unwilling to relocate than men

because they are more often responsible for their children’s welfare and their

family’s life and home. Wal-Mart’s policy requiring unlimited relocation had no

other basis or purpose than adversely impacting women because Management

Trainees and other store-level managers were not, in fact, relocated on an unlimited

basis. Wal-Mart eventually acknowledged this fact in 2003 when it changed the

requirement of unlimited relocation to an agreement to: (1) be assigned to a store up

to a one-hour drive from home; (2) travel for up to six weeks; and (3) replacing the

requirement of unlimited relocation with a statement that the geographic scope of

employees’ relocation availability may be a factor that affect their odds for

promotion. All three of these conditions continued to be based on the same gender

stereotype that was the basis of the unlimited relocation requirement prior to 2003,

and continued to have a disparate impact on the promotion of women by causing


                                         19
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 20 of 156




them to be disproportionately rejected for promotion to management positions that

were subject to such relocation requirements, as well as disproportionately deterred

from even applying for such positions. In addition, travel assignments were filled on

a voluntary basis, so telling employees that six weeks of travel would be required

was not a fair representation of the actual job.

      48.    Wal-Mart first began posting Management Trainee vacancies in 2003,

but only for one week, a few times per year. Starting in 2007, Wal-Mart began

permitting employees to register in advance for the management positions they

were interested in filling. Such pre-registration established an applicant list for each

subsequent vacancy after centralized application of the minimum qualifications that

Wal-Mart required for the job classification at issue.

      49.    The predominately male management staff, however, circumvented the

posting and selection process by previewing such candidate lists and closing the

posting for particular vacancies without selecting anyone because the manager’s

favoured candidate was not included in the pool or was not promotable without

raising questions about the selection. That practice was prevalent and adversely

impacted women because they were disproportionately disfavoured for management

positions and training for traditionally or disproportionately male jobs or

departments. Wal-Mart subsequently endorsed and facilitated such practice by

implementing a new mechanism which gave the managers the means of previewing


                                          20
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 21 of 156




the applicants before formally opening the posting so it could be closed without

selecting anyone without creating an “exception” report that flagged the manager’s

circumvention of female applicants. Rather than prohibiting such manipulation of

the posting, application and selection process, Wal-Mart installed the mechanism

made a standard practice. Wal-Mart was well aware that managers were previewing

applicant lists and closing postings to game and manipulate the system in this

manner. Such practice resulted in disparate treatment and/or disparate impact which

adversely affected women, including the Plaintiffs.

      50.    The foregoing battery of systemic barriers caused the Plaintiffs, and

women in general, to be promoted and paid at a rate far lower than expected in the

absence of gender discrimination and given their representation in the pool of

persons from which promotions were drawn. The representation of women in every

level of management has been far less than would be expected given the large

number of available, qualified women. Women’s rate of promotion was significantly

less than 80% of the selection rate of similarly situated men. That disparity was also

statistically significant and was not explained or eliminated when controlled for non-

discriminatory factors. Women were not being less qualified or less interested in

promotions to management positions than their male peers. Wal-Mart’s managers

have previously testified that they have observed no gender differences in

qualifications or interest in advancing into management positions and training.


                                         21
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 22 of 156




      51.    Wal-Mart’s policies — including its failure to require managers to base

promotion decisions for individual employees on job-related criteria, its refusal to

post job openings, and the relocation conditions placed on applicants for

management positions and the MIT program — have had an adverse impact upon

its female employees, including the Plaintiffs.

      52.    Promotion to Store Manager and Co-Manager: The foregoing

selection process also applied to the promotion of Store Managers and Co-Managers

for the most part.’ Co-Manager openings were rarely posted before 2005 or 2006,

and there was no formal application process for most of that period. Nor did Wal-

Mart establish any competitive promotion criteria for making Co-Manager

selections or store assignments. By contrast, Wal-Mart posted openings for most

Store Manager positions, but restricted the right to apply to employees who first

obtained their District Manager’s permission to do so. That permission could be

denied for any reason. Beginning in 2007, employees could pre-register their interest

in a promotion before it became available. Rather than requiring management

permission to apply, Wal-Mart substituted passing an online test as a condition for

being considered. Store Managers and Co-Managers were selected by the Regional

Vice President with input from the Regional Personnel Manager based upon

whatever criteria they choose to apply, including their subjective preferences —




                                         22
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 23 of 156




preferences which were easily based on gender stereotypes due to the way Wal-Mart

structured and administered its promotion selection procedures.

      53.    The foregoing policies and practices have had an adverse impact upon

Wal-Mart’s female employees and the Plaintiffs, including, but not limited to Wal-

Mart’s failure to require managers to base promotion decisions for individual

employees on job-related criteria, its refusal to post job openings, and the relocation

conditions it placed on applicants for management positions and the MIT program.

Gender Stereotypes and Bias

      54.    Wal-Mart’s management has long known about gender disparities and

bias in filling promotions and failed to take steps to assure equal opportunities for

female employees, including the Plaintiffs. Senior management officials, senior

People Division officials, and outside consultants have warned Wal-Mart that

women are not sufficiently represented in management positions, that women are

paid less than male employees in the same jobs, and that Wal-Mart lags behind its

competitors in the promotion of women to management positions.

      55.    These officials and consultants have also identified policies and

practices at Wal-Mart that have an adverse impact on its female employees,

including, without limitation, lack of consistent job posting, unnecessary relocation

requirements as a condition of promotion to management positions and training,

reliance on gender stereotypes in making pay, promotion and store assignment


                                          23
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 24 of 156




decisions, and lack of objective, non-discriminatory selection criteria. Senior Wal-

Mart managers also blocked policy changes that would have reduced the disparate

impact and disparate treatment endemic to its promotion and compensation process.

      56.   In the absence of job-related compensation and promotion criteria,

Wal-Mart’s managers relied on discriminatory stereotypes and bias against women

in making pay and promotion decisions regarding the Plaintiffs and women

throughout Region 6.

      57.   A 1998 survey of Wal-Mart managers revealed that there was a “good

ol boy philosophy” at Wal-Mart, that many male managers were either “close

minded” about women in the workplace or “don’t seem personally comfortable with

women in leadership roles.” The findings of the 1998 survey echoed an earlier 1992

report by a group of female Wal-Mart management employees, who identified a

number of concerns for women employees, including the following: “Stereotypes

limit the opportunities offered to women,” “[c]areer decisions are made for

associates based on gender,” “[a]ggressive women intimidate men,” “men are

interviewed as the replacements, women are viewed as support,” and “[m]en’s

informal network overlooks women.”

      58.   All Wal-Mart Store Managers have been required to attend training

programs at the company’s Walton Institute where they were taught, among other

things, that the reason there are few female managers at Wal-Mart is because men

                                        24
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 25 of 156




were “more aggressive in achieving those levels of responsibility” than women.

Managers were also cautioned that efforts to promote women could lead to the loss

of qualified men.

      59.    On or about January 24, 2004, at a meeting of all Wal-Mart District

Managers presided over by Wal-Mart’s CEO Thomas Coughlin, the District

Managers were told that they are “the culture” of Wal-Mart, that the key to Wal-

Mart’s success is “single focus to get the job done”, that “men are better at focus

single objective” and being “results driven”, and that they should create a “culture

of execution” and a “culture of results” as they picked “[f]uture leaders.”

      60.    Managers in the store(s) where Plaintiffs have worked, and managers

who supervised those stores, justified denying promotions to women or paying them

less than their male employees because of gender stereotypes that women are less

valuable or qualified because of their greater family and children obligations and

that men are more deserving than women because they supposedly have more family

financial obligations than women.

      61.    Wal-Mart’s management also expressed additional gender bias and

stereotypes to individual named plaintiffs.

      62.    Consequently, the Plaintiffs and female Wal-Mart employees in general

have been far less likely than similarly situated male employees to be promoted to

management track positions —including Support Manager, Assistant Manager, Co-


                                         25
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 26 of 156




Manager, and Store Manager positions — despite the fact that they have had equal

or better qualifications than their male peers who were promoted over them. The

Plaintiffs and women in general were disproportionately delayed in being promoted

to management track positions substantially longer than similarly situated men with

equal or lesser qualifications. The Regional Vice President and Regional Personnel

Manager regularly visited stores in the region, including the Plaintiffs’ stores, and

were therefore aware of the openly skewed gender composition of the workforce and

promotions to management positions and training programs.

      Pattern of Gender Discrimination and Disparate Impact In Promotions

      63.    The pattern of Wal-Mart’s selections for management positions

referrals were significantly different from that of the pool of persons from which

such selections were made. In the course of working at Wal-Mart, the Plaintiffs saw:

(a) the gender of the employees who were selected to fill such management

positions; (b) the gender of employees working in the jobs and departments from

which such selections were normally drawn; and and (c) the gender of the incumbent

managers who routinely administered and participated in such selections.

       64.   Based on such knowledge and observation while working at Wal-Mart,

Plaintiffs saw that management promotions were disproportionate to the number of

qualified women in the jobs from which such promotions were normally drawn. The




                                         26
        Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 27 of 156




selection rate for women from such pool was less than 80% of the selection rate of

men.

        65.   In Plaintiffs’ stores, districts and region, women comprised greater than

60% of the hourly employees from which management candidates and selections

were drawn, but comprised less than 30% of Managers-in-Training, Assistant

Managers, Co-Managers, and Store Managers. Men comprised greater than 90% of

the District Managers and in the districts and region in which the Plaintiffs worked.

All RVPs in Plaintiffs’ region were men.

       66.    Strong statistical evidence has shown that Wal-Mart’s compensation

and promotion policies and practices have adversely and disproportionately affected

women because of their gender and that Wal-Mart operated under a general policy

of gender-based discrimination. Such statistical disparities are bolstered by, and

conform to, the sexual stereotypes about how much women should be paid and what

kind of work they should be allowed to perform that have been expressed and/or

applied by Wal-Mart managers and corporate officers.

       67.    Women who held hourly positions in the stores, districts and region

where Plaintiffs worked have been regularly paid less than similarly-situated men,

although, on average, women have more job experience, years of service and higher

performance ratings than their male counterparts, including the Plaintiffs. This




                                          27
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 28 of 156




gender pay difference adverse to women exists throughout the stores, districts and

region in which Plaintiffs have worked.

      68.    The pattern of Wal-Mart’s selections for management positions and

training opportunities that the Plaintiffs saw and experienced at Wal-Mart was the

same or similar to the pattern documented in the statistical analysis of Dr. Drogin in

the Dukes v. Wal-Mart case. That analysis showed an overall pattern of disparities

between men and women at the company with respect to promotion into

management positions and training programs that was consistent with what the

Plaintiffs saw during their employment at Wal-Mart.

      69.    Because Wal-Mart’s reasons for individual promotion decisions and the

impact of specific elements of its promotion practices were not documented, such

elements are not capable of separation for analysis of each element standing alone

and the disparate impact of such promotion practices must be determined for the

selection process as a whole pursuant to 42 U.S.C. 2000e-2(k)(1)(B)(i). Nor did Wal-

Mart require any such documentation or data, or specify the weight to be accorded

any particular criterion or element of its promotion selection process.

      70.    The named Plaintiffs have been denied promotions and training because

of their gender and the disparate impact of Wal-Mart’s promotion policies and

practices set forth above.




                                          28
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 29 of 156




      71.    Management positions and training were disproportionately filled by

men and it was difficult for women to obtain such opportunities because the selection

process and criteria were disproportionately skewed towards predominantly male

characteristics due to traditional gender stereotypes and past gender discrimination,

including, but not limited to, prior experience and lifting requirements/moving

requirements or criteria. Women, including the Plaintiffs, were first denied the

opportunity to obtain such “prior experience” in the same way as men and then were

paid less for not having the very same experience that they had been denied, thereby

freezing the status quo and perpetuating past gender-based discrimination.

      72.    Women were relegated to the lower paying positions or departments,

while men were assigned to the traditionally higher paying male jobs and

departments. For instance, the vast majority of the department managers and other

managers were men even though women were a majority of the store as a whole,

while the cashier and other traditionally female jobs or departments continued to be

predominantly and disproportionately assigned to females.

      73.    Wal-Mart’s “word-of-mouth” selection procedure adversely affected

the Plaintiffs and women generally because men had greater access to such “word-

of-mouth” from Wal-Mart’s predominantly and disproportionately male managers.

Wal-Mart’s policy of not posting or announcing promotion opportunities or

providing a process for applying for such promotions caused each of the Plaintiffs


                                         29
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 30 of 156




to be denied management positions and/or training that they were qualified to fill

and that were given to male employees instead. Consequently, each of the Plaintiffs

were deprived of knowledge about, and the opportunity to compete for, promotion

opportunities they were interested in filling and that were given to male employees

instead.

      Adverse Effect on Plaintiffs’ Individual Promotion Opportunities

      74.    Based on their knowledge and experience from working at Wal-Mart,

each of the Plaintiffs had personal knowledge of the qualifications necessary to

perform and be promoted to the jobs they applied for or were interested in filling, as

well as the fact that they possessed such qualifications. In the course of their Wal-

Mart employment, the Plaintiffs became knowledgeable of and observed the job

duties and qualifications exhibited in the performance of the positions they applied

for or were interested in filling. Among other knowledge and experience, the

Plaintiffs worked shoulder-to-shoulder with a broad cross-section of employees

performing in and around such jobs, and each of the Plaintiffs knew their own

training, experience, job knowledge, skills, abilities and other personal

characteristics that made them qualified for the jobs they sought before they went to

the trouble of applying for or otherwise pursuing such jobs.

      75.    Because Wal-Mart did not consistently post or announce promotion

opportunities that were open to competition and often selected many people at the


                                         30
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 31 of 156




same time for Manager Trainee and the MIT program., it was difficult, if not

impossible, for the Plaintiffs to identify specific male employees with whom they

competed head-to-head or that were selected instead of them. Wal-Mart’s practice

of selecting an array of employees for the Management Trainee position and

Manager Training program at the same time precluded the Plaintiffs from knowing

particular employees that were favoured over them.

      NAMED PLAINTIFFS’ INDIVIDUAL FACTS

      76.   Tammy Ard: Ms. Ard began her employment in a Customer Service

position on August 23, 1994 in Walmart Store #489, located in Hammond,

Louisiana. She had a Bachelor’s Degree and served as a Customer Service Manager,

a Department Manager and a Support Manager during her seven years of

employment with Wal-Mart (1994-2001).

      77.   Male employees performing the same jobs were paid significantly more

than Ard. For example, Ben (last name unknown) and another male, Peronia Clark,

admitted to Ard that they were paid $10+/hour per hour for performing the same

position she performed. Ard also received only a $.50 per hour raise when she

became a Support Manager, which is an assistant to the Assistant Manager. Males

in this same position admitted they were paid more than her. Her pay was

consistently less than that of males in the same or similar positions and who had

similar or less years of service and/or experience in such positions . Consequently,


                                        31
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 32 of 156




she resigned from Wal-Mart on May 28, 2001 because she was dissatisfied with her

career and pay opportunities as a female employee working for Wal-Mart.

      78.    Plaintiff Ard’s store and employment were subject to the compensation

and promotion policies and practices for Region 6 that are set forth in paragraphs

15-25, 36, 39-72 of this Complaint. Because of her gender, she was paid less than

she should have been paid, and that similarly situated male employees have been

paid, due to the disparate impact of Wal-Mart’s compensation policies and practices

set forth in paragraphs 15-25, 34-36, 53-61, 65-67 above, each of which paragraphs

are hereby specifically restated verbatim and incorporated by reference as part of

Plaintiff Ard’s facts and claims in this case.

      79.    Plaintiff Ard has also been denied promotions because of her gender

and the disparate impact of Wal-Mart’s promotion policies and practices set forth in

paragraphs 39-72 above, each of which paragraphs are hereby specifically restated

verbatim and incorporated by reference as part of Plaintiff Ard’s facts and claims in

this case. The store in which Plaintiff Ard worked applied the same promotion

policies and practices as all the other stores in Region 6 which are set forth in such

paragraphs. She was interested in promotion to management positions and training,

including, without limitation, Manager Trainee and Assistant Store Manager.

      80.    Based on her knowledge and experience from working at Wal-Mart, as

set forth more fully above, Plaintiff Ard had personal knowledge of the


                                          32
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 33 of 156




qualifications necessary to perform and be promoted to the jobs she sought or was

interested in filling, as well as personal knowledge of the fact that she possessed and

satisfied such qualifications. See ¶73 above. She was nevertheless denied such

promotions and they were given instead to male employees.

      81.    Belinda Becoat-Rogers: Ms. Becoat-Rogers began her employment

in August 1997, as an Over-night Stock Associate in Walmart Store #1311, located

in Columbus, Georgia. She left Wal-Mart in September, 2003. During her

employment with Wal-Mart she performed many different jobs throughout Store

1311, including, without limitation, overnight stocker/unloader and Customer

Service Manager. She was never paid, however, at the rate commensurate with the

Customer Service Manager job she was performing or given title of such despite

having been promised both pay and title by her immediate superior, Mike Pitts.

      82.    Plaintiff Rogers’ store and employment were subject to the

compensation and promotion policies and practices for Region 6 that are set forth in

paragraphs 15-25, 36, 39-72 of this Complaint. Because of her gender, she was paid

less than she should have been paid, and that similarly situated male employees have

been paid, due to the disparate impact of Wal-Mart’s compensation policies and

practices set forth in paragraphs 15-25, 34-36, 53-61, 65-67 above, each of which

paragraphs are hereby specifically restated verbatim and incorporated by reference

as part of Plaintiff Rogers’ facts and claims in this case.


                                          33
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 34 of 156




      83.    Male employees performing the same or similar jobs as Rogers were

paid significantly more than her. For example, Kevin Bates, an unloader on the

overnight shift, made a $0.75 to $1 more per hour for performing the same or similar

work as her even though he began his employment with Wal-Mart after she did, She

also discovered that Frank (last name unknown) and Steven (last name unknown)

were paid more than her when first hired as unloaders even though she had been

successfully performing the same unloader job before then. Throughout her

employment at Wal-Mart, Rogers’ pay was consistently less than that of men in the

same or similar jobs with less years of service and/or experience in such jobs.

      84.    During her tenure at Wal-Mart, Rogers was very interested in being

promoted into management positions, including, without, limitation, the Manager-

In-Training position which was part of Wal-Mart’s Management Training Program,

Department Manager, Support Manager, Management Trainee and Assistant Store

Manager. Among other efforts, she expressed her interest in management

opportunities and the Management Training Program to her immediate superiors,

Mike Pitts and Bryan (last name unknown). When she expressed that interest and

inquired about what she needed to do to be considered for those opportunities, she

was laughed at and told that "they didn't need any more managers." That, however,

was not true because in the same time frame two males that were hired after her —




                                         34
        Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 35 of 156




Kevin Bates and Edwin (last name unknown) — were promoted into the

Management Training Program and the position of Assistant Manager.

        85.     Plaintiff Rogers has been denied promotions because of her gender and

the disparate impact of Wal-Mart’s promotion policies and practices set forth in

paragraphs 39-72 above, each of which paragraphs are hereby specifically restated

verbatim and incorporated by reference as part of Plaintiff Rogers’ facts and claims

in this case.

        86.     Based on her knowledge and experience from working at Wal-Mart, as

set forth more fully above, Plaintiff Rogers had personal knowledge of the

qualifications necessary to perform and be promoted to the jobs she sought or was

interested in filling, as well as personal knowledge of the fact that she possessed and

satisfied such qualifications. See ¶73 above. She was nevertheless denied such

promotions and they were given instead to male employees.

        87.     Yolanda Bryant: Ms. Bryant began her employment as a Cashier for

Wal-Mart Store #1174 in Thomasville, Alabama in February of 1996. She also

worked for Walmart at Store #787, located in Riverdale, Georgia starting in March

2006.

        88.     Plaintiff Bryant’s store and employment were subject to the

compensation and promotion policies and practices for Region 6 that are set forth in

paragraphs 15-25, 36, 39-72 of this Complaint. Because of her gender, she was paid


                                           35
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 36 of 156




less than she should have been paid, and that similarly situated male employees have

been paid, due to the disparate impact of Wal-Mart’s compensation policies and

practices set forth in paragraphs 15-25, 34-36, 53, 61, 65-67 above, each of which

paragraphs are hereby specifically restated verbatim and incorporated by reference

as part of Plaintiff Bryant’s facts and claims in this case.

      89.    Male employees performing the same job as her were paid significantly

more than Bryant for the same or similar work in the same store and district. For

example, she learned from Scottie (last name unknown), an Associate in her

department who was still in school, that he started at the same pay rate as her even

though she had been working for six years when he was hired. Her pay was

consistently less than that of males in the same position who had similar or less years

of service and/or experience in the same or similar positions.

      90.    Wal-Mart made it difficult for Bryant and other female employees to

learn what their male coworkers were being paid for the same or similar work and

jobs. When she was hired, Wal-Mart's human resource representative, Judy (last

name unknown), told her to not discuss her pay or promotional information with

anyone, especially coworkers, if she wanted to keep her job.

      91.    Bryant pursued several promotion opportunities, including the

Management Training Program, Department Manager, Support Manager,

Management Trainee and Assistant Store Manager. She was never interviewed or


                                          36
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 37 of 156




considered for such opportunities, however, despite her qualifications for the jobs

she sought. For example, Ashley Ivory started out as a cashier and was quickly

promoted over Bryant even though he had a lot less experience and qualifications.

       92.      Plaintiff Bryant has been denied promotions because of her gender and

the disparate impact of Wal-Mart’s promotion policies and practices set forth in

paragraphs 39-72 above, each of which paragraphs are hereby specifically restated

verbatim and incorporated by reference as part of Plaintiff Bryant’s facts and claims

in this case.

       93.      Based on her knowledge and experience from working at Wal-Mart, as

set forth more fully above, Plaintiff Bryant had personal knowledge of the

qualifications necessary to perform and be promoted to the jobs she sought or was

interested in filling, as well as personal knowledge of the fact that she possessed and

satisfied such qualifications. See ¶73 above. She was nevertheless denied such

promotions and they were given instead to male employees.

       94.      Shavonya Byrd: Ms. Byrd worked from December 2003 until her

resignation in November 2010 at Store #604 in Dothan, Alabama. She also worked

at Store #1666 in Charlotte, North Carolina begining in May 2013. Bryant left Wal-

Mart in November 2010 because of the gender discrimination and harassment she

experienced.




                                           37
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 38 of 156




      95.    During her employment in Region 6, Byrd discovered various less

experienced male employees who were paid more than her despite working lower

jobs and having less years of service with Wal-Mart. For example, Bryant discovered

that a male who worked in the same job as her as a cashier in the sporting goods

department was being paid between $1.80 and $2 more per hour than her even

though he had been been employed with Wal-Mart for approximately 3 to 6 months

compared to Byrd’s six years years of service and experience as a Cashier.

      96.    Plaintiff Byrd’s store and employment were subject to the

compensation and promotion policies and practices for Region 6 that are set forth in

paragraphs 15-25-36, 39-72 of this Complaint. Because of her gender, she was paid

less than she should have been paid, and that similarly situated male employees have

been paid, due to the disparate impact of Wal-Mart’s compensation policies and

practices set forth in paragraphs 15-25, 34-36, 53-61, 65-67 above, each of which

paragraphs are hereby specifically restated verbatim and incorporated by reference

as part of Plaintiff Byrd’s facts and claims in this case.

      97.    Byrd applied for a Manager-In-Training position as part of Wal-Mart’s

Management Training program, and complained to Walmart's Ethics Hotline about

her non-selection for the program. A male employee named Robert was given one

such promotion and the second vacancy was left unfilled until after Bryant left Wal-

Mart in 2010.


                                          38
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 39 of 156




      98.    Byrd began applying for management positions in 2004, including,

without limitation, promotions to Assistant Store Manager and Manager-In-

Training. She took all the required management assessment tests necessary for such

jobs Her male managers merely laughed at her interest in promoting beyond the

traditionally female position of Cashier rather than interviewing or considering her

applications. She was repeatedly told that she would not be considered for any other

positions. When she expressed her interest in entering the Manager Training

Program to Human Resources, Store Manager Pete White and other members of

management, she was falsely told that no such position or vacancy existed.

Approximately two months after she was told that the position didn't exist, Store

Manager White brought a new male employee into the break-room and stated “let’s

congratulate him on being promoted into the Management Training Program.” Byrd

confronted White about why he had told her that the position did not exist when she

asked to be considered for it and called the Wal-Mart Ethics Hotline to trport her

treatment aimed at circumventing her consideration for the MIT position given to

the male employee. She reported that such treatment discriminated against her

because of her gender. The only response she received was that such discrimination

was not an ethics issue.

      99.    Byrd also expressed her interest in the Personnel Team Coordinator

position in the Accounting Office, a management position in the Electronics


                                        39
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 40 of 156




Department, and an Assistant Human Resources position in 2008 or 2009. The latter

position was for a vacancy at another Wal-Mart location. She asked the HR Manager

what qualifications were needed and what she needed to do to be considered for the

position, but was told “You'll never get that position unless one of us die.”

       100. Additionally, Byrd applied for a vacant CSM position around 2009 and

was given an interview. In the interview, she was told that she was qualified for the

position and that would be a great fit. However, when looking through my file, the

man interviewing me said something to the effect of “you have a right dot by your

name, never mind.” When I asked him what he meant by his statement. He refused

to answer me, and said “forget I ever said that.” Byrd was denied the CSM position

in favor of a less qualified male who had only been with the company a short period

of time.

       101. Plaintiff Byrd has been denied promotions because of her gender and

the disparate impact of Wal-Mart’s promotion policies and practices set forth in

paragraphs 39-72 above, each of which paragraphs are hereby specifically restated

verbatim and incorporated by reference as part of Plaintiff Byrd’s facts and claims

in this case.

       102. Based on her knowledge and experience from working at Wal-Mart, as

set forth more fully above, Plaintiff Byrd had personal knowledge of the

qualifications necessary to perform and be promoted to the jobs she sought or was


                                          40
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 41 of 156




interested in filling, as well as personal knowledge of the fact that she possessed and

satisfied such qualifications. See ¶73 above. She was nevertheless denied such

promotions and they were given instead to male employees.

      103. Stephanie Carrington: Ms. Carrington began her employment at Wal-

Mart in April 1991 in Store #990, located in Pace, Florida. She left Wal-Mart on

January 3, 2000. She was assigned and performed the same duties and

responsibilities of department manager in the layaway department that male

employees performed as department managers, Wal-Mart, however, refused to pay

her at the same rate as the male department managers performing the same duties

and responsibilities or to even give her the formal title of department manager

consistent with the duties she was assigned. Based on her daily work at Wal-Mart,

she observed that she was performing the same or similar work as other less

experienced male department managers, but learned that she was paid a substantially

lower rate of pay than her male cohorts. Men paid more than her for the same work

often told her that they were hired in at higher rates than she was being paid after

years of service at Wal-Mart. When she eventually resigned on January 3, 2000, she

was still being paid just $7.49 per hour despite having been employed for nine years.

Carrington also observed and had personal knowledge that throughout her tenure

with Wal-Mart men were given better hours and better pay for the same work she

was performing, that women were forced to stay in their traditionally female


                                          41
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 42 of 156




positions like cashiers, and that men were disproportionately assigned to the higher

paying, traditionally male positions in the higher paying departments.

       104. Carrington’s requested the pay and title of department manager

commensurate with the duties she was performing, but her request was denied.

Promotions were not advertised and she mainly learned about promotions through

word-of-mouth.

      105. Plaintiff Carrington’s store and employment were subject to the

compensation and promotion policies and practices for Region 6 that are set forth in

paragraphs 15-25, 36, 39-72 of this Complaint. Because of her gender, she was paid

less than she should have been paid, and that similarly situated male employees have

been paid, due to the disparate impact of Wal-Mart’s compensation policies and

practices set forth in paragraphs 15-25, 34-36, 53-61, 65-67 above, each of which

paragraphs are hereby specifically restated verbatim and incorporated by reference

as part of Plaintiff Carrington’s facts and claims in this case.

      106. Like the other Plaintiffs, Carrington was told by Human Resources

during her initial employee orientation that she was prohibited from disclosing her

pay or learning the pay of others. Women in particular were prohibited from

discussing “guys vs. gals” compensation and promotional opportunities.

      107. Plaintiff Carrington has been denied promotions because of her gender

and the disparate impact of Wal-Mart’s promotion policies and practices set forth in


                                          42
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 43 of 156




paragraphs 39-72 above, each of which paragraphs are hereby specifically restated

verbatim and incorporated by reference as part of Plaintiff Carrington’s facts and

claims in this case.

      108.    Men were disproportionately put in management positions and women

were disproportionately assigned to lower paying and lower opportunity positions

like cashier. Men were also given promotions much quicker than women at store

#990 because it was a “good ole' boy system” that gave men more information about

promotional opportunities than women.

      109. For example, Vick (last name unknown) was hired at the same time as

Carrington but was formally promoted to management while she was only given the

management duties and responsibilities without the pay or title to go with it.

Carrington also knew other examples, such as when a female coworker, Virginia

Cannin, was rejected for a management position in favor of a less experienced male

given the promotion.

      110. Plaintiff Carrington was subject to the “word-of-mouth” promotion

process that did not post or announce promotion opportunities or provide a formal

application process which is set forth above in paragraphs 40, 44-45,49-50, 53-72 of

this Complaint. She was interested in promotion to management positions and

training, including, without limitation, Manager Trainee and Assistant Store




                                        43
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 44 of 156




Manager. She made known her interest in such promotion opportunities through the

limited means that Wal-Mart made available.

      111. Based on her knowledge and experience from working at Wal-Mart, as

set forth more fully above, Plaintiff Carrington had personal knowledge of the

qualifications necessary to perform and be promoted to the jobs she sought or was

interested in filling, as well as personal knowledge of the fact that she possessed and

satisfied such qualifications. See ¶73 above. She was nevertheless denied such

promotions and they were given instead to male employees.

      112. Yolanda Christian: Ms. Christian began her employment in July 2000

in Walmart Store #483, located in Prattville, Alabama. She left Wal-Mart around

October 2001 to join the military.

      113.    Once hired, Christian learned that the men hired in similar jobs at the

time she was hired were paid more than her for the same work and jobs. Plaintiff

Christian’s store and employment were subject to the compensation and promotion

policies and practices for Region 6 that are set forth in paragraphs 15-25, 36, 39-72

of this Complaint. Because of her gender, she was paid less than she should have

been paid, and that similarly situated male employees have been paid, due to the

disparate impact of Wal-Mart’s compensation policies and practices set forth in

paragraphs 15-25, 34-36, 53-61, 65-67 above, each of which paragraphs are hereby




                                          44
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 45 of 156




specifically restated verbatim and incorporated by reference as part of Plaintiff

Christian’s facts and claims in this case.

      114. Both men and women were hired at the same time as Christian, but the

vast majority of the women were restricted to traditionally female jobs like cashier,

while men became stockers. Like the other Plaintiffs, she was told that Wal-Mart

prohibits employees from disclosing or discussing their pay with each other.

      115. Thearsa Collier: Ms. Collier was employed by Wal-Mart in January

2000. She had a Bachelor of Science degree and a Master's in Public Administration.

Prior to working at Wal-Mart, Collier was in the United States Navy for nine years,

and then she worked in retail. During her tenure in the Navy, she worked in a

pediatric trauma unit, was responsible for a $260,000 annual medical budget, and

supervised as many as 40 people. She also received management leadership training

in two separate courses entitled Total Quality Leadership and Total Quality

Management. After her honorable discharge from the Navy as a Hospital Corpsman,

Third Class, she worked in retail as a sales associate for the Army Air Force

Exchange Service (AAFES) where she received training in customer service,

stocking, zoning and other retail operations.

      116. Plaintiff Collier’s store and employment were subject to the

compensation and promotion policies and practices for Region 6 that are set forth in

paragraphs 15-25, 36, 39-72 of this Complaint. Because of her gender, she was paid


                                             45
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 46 of 156




less than she should have been paid, and that similarly situated male employees have

been paid, due to the disparate impact of Wal-Mart’s compensation policies and

practices set forth in paragraphs 15-25, 34-36, 53-61, 65-67 above, each of which

paragraphs are hereby specifically restated verbatim and incorporated by reference

as part of Plaintiff Collier’s facts and claims in this case.

      117. Because both her father and brother had worked for Wal-Mart, Collier

applied to be an Assistant Manager Trainee at Wal-Mart in November 1999.            In

January 2000, Collier became an Assistant Manager Trainee at a Supercenter store

in Crestview, Florida where she trained for sixteen weeks, received extensive

training in hardlines, and praised for her performance, people skills and how fast she

learned. Before finishing her training, she was involuntarily transferred to a store in

Geneva, Alabama, which was 80 miles from where she lived and had requested to

be assigned. She made that request because she had to take care of her elderly

mother. Male employees confirmed to her that they had not been treated that way.

Among others, Scott Suczes, told her that he was able to stay as an Assistant

Manager in the store he trained in and that he had been allowed to transfer several

times in order to make himself more knowledgeable and promotable; Mike

Whittaker told her he was allowed to choose the Crestview store that he wanted; and

David Moody, an Assistant Manager at Crestview, told her he was transferred to Ft.

Walton Beach at his request.


                                           46
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 47 of 156




      118. When Collier was assigned to the Geneva, Alabama store in April 2000,

she became the Assistant Manager over the traditionally female softlines operations

of the store and a male Assistant Manager, Carl Gassett, was assigned to the

traditionally male hardlines operations. In her training, Collier was told the such

duties would be rotated so that she would be experienced in both hardlines and

softlines, but she was never allowed to rotate or manage hardlines. Collier preferred

hardlines managers over hardlines were normally promoted faster and given more

opportunities for promotion. During a managerial meeting, Collier’s District

Manager Judy Langford, raised this issue with the Store Manager, Steve Lawrence,

by asking him why he always put the female Assistant Managers in softlines.

Lawrence answered that he did so “because that’s what women know.” No corrective

action was ever taken regarding such openly gender bias or stereotypes, and Collier

never was placed in charge of hardlines.

      119. The same Store Manager, Steve Lawrence, also blocked Collier’s

attendance at the leadership training school. Once again, her District Manager took

issue with that action but nothing changed. Collier was not allowed to attend the

leadership training. Instead, the Store Manager sarcastically told Collier with

obvious contempt and a tone of disgust that he was sure that she would go far anyway

because she was      “black” and a “woman”. His gender and racial bias was

unmistakeable to Collier. As further evidence of his gender bias, Lawrence yelled

                                           47
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 48 of 156




at Collier in a harsh tone on nearly a daily basis and embarrassed her in front of her

co-workers who she was in charge of supervising. When Collier questioned her

treatment, Lawrence told her “We're all rednecks here, so you might as well get used

to it.” In contrast, the male Assistant Manager, Carl Gassett, was never treated that

way even though he made frequent mistakes and often could not work a register

properly. Lawrence would merely respond “that’s just Carl.” Nothing was ever done

about such abusive treatment even after Wal-Mart determined that Lawrence had, in

fact, made such biased statements to Collier and treated her in that fashion. Collier

reported her mistreatment to Wal-Mart, but noting was ever done to correct it.

      120.     Because of her continued need to help her mother, Collier requested

to be transferred back to Florida. She made the request to Steve Lawrence, but was

denied for no good reason. In August 2000, Collier wrote a letter to the President

and CEO of Wal-Mart complaining of discrimination based on gender and race. She

never received any response to this Open Door effort. Rather than transferring her

nearer her mother, and after she reported her continued mistreatment by Steve

Lawrence, Collier was told that she would be transferred to a store in Thomasville,

Georgia, which was three hours from where her mother lived and needed care.

      121. Plaintiff Collier has been denied promotions because of her gender and

the disparate impact of Wal-Mart’s promotion policies and practices set forth in

paragraphs 39-72 above, each of which paragraphs are hereby specifically restated


                                         48
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 49 of 156




verbatim and incorporated by reference as part of Plaintiff Collier’s facts and claims

in this case.

       122. Plaintiff Collier was subject to the “word-of-mouth” promotion process

that did not post or announce promotion opportunities or provide a formal

application process which is set forth above in paragraphs 40-44, 49-50, 53-72 of

this Complaint. She made known her interest in the Store Manager and/or Co-

Manager and other Assistant Store Managers opportunities through the limited

means that Wal-Mart made available.

       123. Based on her knowledge and experience from working at Wal-Mart, as

set forth more fully above, Plaintiff Collier had personal knowledge of the

qualifications necessary to perform and be promoted to the jobs she sought or was

interested in filling, as well as personal knowledge of the fact that she possessed and

satisfied such qualifications. See ¶73 above. She was nevertheless denied such

promotions and they were given instead to male employees.

       124. As a result of this cumulative mistreatment and Wal-Mart’s refusal to

do anything about it, Collier told Wal-Mart that she was resigning for a job with

better opportunities and because she realized that Wal-Mart would not listen to her

concerns about gender discrimination and had retaliated against her for expressing

such concerns.




                                          49
        Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 50 of 156




        125. Alfreda Irving: Ms. Irving began her employment in October 1998, as

a Cashier in Walmart Store #1174, located in Thomasville, Alabama. She was

promoted to Customer Service Manager on October 30, 1999, and subsequently

became a Photo Specialist on August 11, 2001. She left Wal-Mart in December

2003.

        126. Although she supervised employees as a Customer Service Manager

beginning in 1999, males were hired at starting pay rates that were significantly more

than she was paid even despite having less experience and working in lower level

positions. For instance, Irving discovered that Robert Shields was hired as an

overnight stocker with a starting pay rate that was $0.25 per hour more than what

she was paid as a supervisor, and despite the fact that she had been working at Wal-

Mart for approximately four years. Male employees admitted during discussions in

the breakroom that they they were paid more than Irving and other women for the

same or lower level jobs and work. When she left Wal-Mart in December 2003, she

was still being paid only $7.80 per hour despite having been employed for nearly

seven years.

        127. Plaintiff Irving’s store and employment were subject to the

compensation and promotion policies and practices for Region 6 that are set forth in

paragraphs 15-25, 36, 39-72 of this Complaint. Because of her gender, she was paid

less than she should have been paid, and that similarly situated male employees have


                                         50
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 51 of 156




been paid, due to the disparate impact of Wal-Mart’s compensation policies and

practices set forth in paragraphs 15-25, 34-36, 53-61, 65-67 above, each of which

paragraphs are hereby specifically restated verbatim and incorporated by reference

as part of Plaintiff Irving’s facts and claims in this case.

      128. Irving, however, was unable to discover all the instances of pay

disparities between her and her male peers because Wal-Mart had a strict policy

against employees discussing their pay or promotion opportunities and they were

subject to punishment if they were caught disclosing such information.

      129. The cashier and other traditionally male jobs continued to be

predominantly and disproportionately assigned to females; there were relatively few

males in such jobs. Women were relegated to the lower paying positions, while men

were assigned to the traditionally higher paying male jobs and departments. For

instance, the vast majority of the department managers and other managers were

men even though women were a majority of the store as a whole.

      130. Plaintiff Irving also has been denied promotions because of her gender

and the disparate impact of Wal-Mart’s promotion policies and practices set forth in

paragraphs 39-72 above, each of which paragraphs are hereby specifically restated

verbatim and incorporated by reference as part of her facts and claims in this case.

Irving expressed her interest in being promoted to management positions to her

Managers and Supervisors, and applied for many different such promotions through


                                           51
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 52 of 156




the limited means Wal-Mart made available, including, without limitation,

Department Manager, Support Manager, Manager Trainee, and Assistant Store

Manager positions.

      131. Men who had less experience than her were disproportionately selected

for the positions she sought. For example, a support manager position she sought

was given to Ira Todd, a male, and a department manager position she applied for

was given to another male, Robert Griffin. Irving applied and/or requested to be

considered for at least three Department Manager positions that were given to

Griffin, including the Department Manager, Department #91 (Frozen Food)

promotion in January 2001 and the Department Manager #14 (Housewares)

promotion in December 2003.

      132. When she complained to management about men always being

promoted over her, she was told that she “asked too many questions, and should keep

her mouth shut.” She also repeatedly heard male managers express bias against

putting women in traditionally male management and other positions, pronouncing

that “men can do things that women cannot do,” to explain why women did not

receive such management positions. When she requested promotion into the

Manager-in-Training program, the only response she received was that someone

would get in touch with her. However, that never happened. She was never




                                        52
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 53 of 156




interviewed or given a chance to explain her qualifications for management positions

and the Manager-in-Training program.

      133. Plaintiff Irving was subject to the “word-of-mouth” promotion process

that did not post or announce promotion opportunities or provide a formal

application process which is set forth above in paragraphs 40, 44-45, 49-50, 53-72

of this Complaint. She made known her interest in such promotion opportunities

through the limited means that Wal-Mart made available.

      134. Based on her knowledge and experience from working at Wal-Mart, as

set forth more fully above, Plaintiff Irving in had personal knowledge of the

qualifications necessary to perform and be promoted to the jobs she sought or was

interested in filling, as well as personal knowledge of the fact that she possessed and

satisfied such qualifications. See ¶73 above. She was nevertheless denied such

promotions and they were given instead to male employees.

      135. Diana McCord:         Ms. McCord worked at Store #1101 located in

Wetumpka, Alabama as a Cashier from May 31, 1990 until she resigned on July 14,

2000. During her employment, she discovered that men were paid more than her for

performing the same or similar jobs or work. For example, she learned that Duane

Ellis, a male co-worker, was being paid more than her for the same or similar work

in in her department — the electronics department — even though he had not yet

graduated from high school and she had a college degree and had been working for


                                          53
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 54 of 156




Wal-Mart for years more than him. Duane Ellis was not only paid more than her in

the electronics department, but management went so far as to ask her to train Ellis

for the department manager position that she had been seeking for some time. She

responded by saying that she should not have to train a young man who had less

experience, less years of service, substantially less education, and who needed her

help and training just to be able to minimally perform the job. She also had been

successfully performing the department manager duties up to that time. When she

asked why she was being asked to train Ellis to take the job she deserved and had

worked hard to obtain, the only response from management was that men did not

want to work for or take orders from a woman. The promotion to the traditionally

male job of Electronics Department Manager was then given to Ellis rather than

Diana McCord. On other occasions the same pattern occurred — men, and especially

young men who were coming directly out of high school, were selected for

traditionally male managerial positions over McCord despite the fact that she had

more experience, more education, and better qualifications due to her longer and

more varied years of service at Wal-Mart.

      136. Plaintiff McCord’s store and employment were subject to the

compensation and promotion policies and practices for Region 6 that are set forth in

paragraphs 15–25, 36, 39-72 of this Complaint. Because of her gender, she was paid

less than she should have been paid, and that similarly situated male employees have


                                        54
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 55 of 156




been paid, due to the disparate impact of Wal-Mart’s compensation policies and

practices set forth in paragraphs 15-25, 34-36, 53-61, 65-67 above, each of which

paragraphs are hereby specifically restated verbatim and incorporated by reference

as part of Plaintiff McCord’s facts and claims in this case.

      137. During her nine years at Wal-Mart, McCord also expressed her interest

in being promoted to management positions by telling her managers and supervisors

and applying to the extent permitted by the restricted means made available by Wal-

Mart. This included expressing her interest in being promoted to management

positions and training to Store Manager Gregg and various Assistant Managers over

her. Among other positions, she applied for Assistant Store Manager and Manager

Trainee positions that were subsequently given to less experienced men. She never

received an interview for any traditionally male managerial jobs or opportunities.

She experienced and observed women predominantly and disproportionately being

assigned to traditionally female positions such as cashier while men were given the

traditionally male higher paying positions associated with their gender.

      138. Plaintiff McCord has been denied promotions because of her gender

and the disparate impact of Wal-Mart’s promotion policies and practices set forth in

paragraphs 39-72 above, each of which paragraphs are hereby specifically restated

verbatim and incorporated by reference as part of Plaintiff McCord’s facts and

claims in this case.


                                         55
        Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 56 of 156




        139. Based on her knowledge and experience from working at Wal-Mart, as

set forth more fully above, Plaintiff McCord had personal knowledge of the

qualifications necessary to perform and be promoted to the jobs she sought or was

interested in filling, as well as personal knowledge of the fact that she possessed and

satisfied such qualifications. See ¶73 above. She was nevertheless denied such

promotions and they were given instead to male employees.

        140. Debra Prescott: Ms. Prescott began her employment in October 1992,

as a part-time Associate in Walmart Store #1260, located in Lucedale, Mississippi.

She voluntarily resigned her employment in February 1994 was rehired in August

1994 as an Associate in the same store (#1260). She left Wal-Mart on December 3,

2002.

        141.   While serving as Department Manager of the Automotive Department,

Prescott discovered that her male predecessor in that job, Stanley Stringfield, was

paid more than her for the same duties, responsibilities and work. He was paid at

least $30,000 per year while she was never paid more than $27, 000. Another male

Department Manager in the Automotive department, Jeremy Howard, let her know

that he too was paid more than her for the same or lesser job. Tim Dorothy was

another male manager who was paid more than Prescott for the same or similar job

and work.




                                          56
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 57 of 156




      142. Plaintiff Prescott’s store and employment were subject to the

compensation and promotion policies and practices for Region 6 that are set forth in

paragraphs 15-25, 36, 39-72 of this Complaint. Because of her gender, she was paid

less than she should have been paid, and that similarly situated male employees have

been paid, due to the disparate impact of Wal-Mart’s compensation policies and

practices set forth in paragraphs 15-25, 34-36, 53-61, 65-67 above, each of which

paragraphs are hereby specifically restated verbatim and incorporated by reference

as part of Plaintiff Prescott’s facts and claims in this case.

      143. Ms. Prescott often heard Managers make rude and derogatory

comments about women. She utilized Wal-Mart's Open Door policy to complain

about such gender bias, but nothing was ever done to redress or correct it and it

continued.

      144. When Prescott was hired, she was told not to disclose or discuss her

pay with other employees. As part of her employee training, Wal-Mart made Ms.

Prescott watch videos that instructed employees to not talk about pay increases, pay

differences, or promotions. She was also instructed by Wal-Mart's Human Resource

Department to not discuss or disclose pay issues with anyone else. This same

prohibition was announced and enforced by Store Manager Richard Euband, District

Manager Stanley Stringfellow, Manager Tim Dorothy, Miranda Hays, and HR

representative    Renny (Last Name Unknown). Because Wal-Mart prohibited


                                           57
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 58 of 156




employees from discussing pay with each other, Prescott was unable to discover all

of the pay disparities between her and her male peers.

      145. Plaintiff Prescott has been denied promotions because of her gender and

the disparate impact of Wal-Mart’s promotion policies and practices set forth in

paragraphs 39-72 above, each of which paragraphs are hereby specifically restated

verbatim and incorporated by reference as part of Plaintiff Prescott’s facts and

claims in this case. Among other practices, Wal-Mart imposed a requirement that

required candidates for hiring or promotion to be able to lift and carry a certain

amount of weight— an amount that had disparate impact on women and was not

necessary to perform the jobs subject to such requirement. In addition, men were

often exempted from such lifting requirement and such exceptions had disparate

impact on women too.

       146. Ms. Prescott learned from her own observation and experience that men

were disproportionately favored over women for traditionally male promotions. She

told her managers that she was very interested in being promoted to management

positions and being accepted into the Management Training Program. Among

others, she expressed her interest to her own Manager (name forgotten). Promotion

opportunities were often given to men before they were even known to exist or

women could apply.




                                        58
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 59 of 156




      147.      Unlike her male peers who were quickly moved into the Management

Trainee program and management positions with little or no effort, Prescott was

denied such opportunity and training for more than a year. After over a year of

attempting to be admitted into the Management-in-Training program she was

eventually accepted and awarded a Department Manager position for a brief period

of time on October 11, 1998, albeit for less pay than men performing the same job

and work.

      148. Ms. Prescott also expressed interest in a position in the Cash Office to

her Store Manager, Richard Eubanks, but she was not considered or selected for

that opening.

      149. Plaintiff     Prescott was subject to the “word-of-mouth” promotion

process that did not post or announce promotion opportunities or provide a formal

application process which is set forth above in paragraphs 40, 44-45,49-50, 53-72 of

this Complaint. She made known her interest in such promotion opportunities

through the limited means that Wal-Mart made available.

      150. Based on her knowledge and experience from working at Wal-Mart, as

set forth more fully above, Plaintiff Prescott had personal knowledge of the

qualifications necessary to perform and be promoted to the jobs she sought or was

interested in filling, as well as personal knowledge of the fact that she possessed and




                                          59
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 60 of 156




satisfied such qualifications. See ¶73 above. She was nevertheless denied such

promotions and they were given instead to male employees.

      151. Debra Flake: Ms. Flake was employed at Wal-Mart store #969 in

Gulfport, Mississippi, store # 1088 in Biloxi, Mississippi, and store # 2715 in

Diberville, Mississippi. She resigned in May 2013.

      152. Plaintiff Flake’s store and employment were subject to the

compensation and promotion policies and practices for Region 6 that are set forth in

paragraphs 15-25, 36, 39-72 of this Complaint. Because of her gender, she was paid

less than she should have been paid, and that similarly situated male employees have

been paid, due to the disparate impact of Wal-Mart’s compensation policies and

practices set forth in paragraphs 15-25, 34-36, 53-61, 65-67 above, each of which

paragraphs are hereby specifically restated verbatim and incorporated by reference

as part of Plaintiff Flake’s facts and claims in this case.

      153. Flake was paid $24,000 per year as an Optical Department Manager

while males performing the same work at other stores in her district were paid

$32,000 or more per year despite not being employed as long as her. She discovered

this gender disparity when she saw the males’ salaries on the profit and loss

statements at the annual district meetings. This pay disparity continued throughout

her initial employment with Wal-Mart through April 20, 2001. She was unable,

however, to discover all the instances of pay disparities between her and her male


                                           60
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 61 of 156




peers because Wal-Mart's Human Resources Department and Personnel Department

had a strict policy against employees discussing their pay or promotion

opportunities.

       154. Plaintiff Flake has been denied promotions because of her gender and

the disparate impact of Wal-Mart’s promotion policies and practices set forth in

paragraphs 39-72 above, each of which paragraphs are hereby specifically restated

verbatim and incorporated by reference as part of Plaintiff Flake’s facts and claims

in this case.

       155. After Flake returned to Wal-Mart in February 2010 as a pharmacy

technician, she notified the appropriate officials that she wanted to be considered

for management positions. She was interested in promotion to management positions

and training, including, without limitation, Manager Trainee and Assistant Store

Manager. She also applied for open CSM positions, but was never selected despite

her qualifications for such job.

       156. Plaintiff Flake was subject to Wal-Mart’s “word-of-mouth” promotion

process that did not post or announce promotion opportunities or provide a formal

application process which is set forth above in paragraphs 40, 44-45, 49-50, 53-72

of this Complaint. She made known her interest in such promotion opportunities

through the limited means that Wal-Mart made available.




                                        61
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 62 of 156




      157. Based on her knowledge and experience from working at Wal-Mart, as

set forth more fully above, Plaintiff Flake had personal knowledge of the

qualifications necessary to perform and be promoted to the jobs she sought or was

interested in filling, as well as personal knowledge of the fact that she possessed and

satisfied such qualifications. See ¶73 above. She was nevertheless denied such

promotions and they were given instead to male employees.

      158.    Jocelyn Williams: Ms. Williams began working for Wal-Mart in

March 2007 at Wal-Mart Store #4407 in Montgomery, Alabama. She had ten years

of prior management experience before joining Wal-Mart and was initially hired by

Wal-Mart and as an hourly Customer Service Manager.

      159. During her employment she discovered that men were paid more than

her for performing the same or similar jobs and work. For example, three male

employees — Earl Ware, Kaderek Courtland, and JT (last name unknown).—

disclosed that they were being paid more and getting higher pay raises than her for

the same or similar jobs and work. Ware and Courtland were hired after her, had

less experience than her, and were paid more than her for performing the same job

and work even though she had been performing the job much longer. Earl Ware

came was first hired at Wal-Mart approximately six months after Jocelyn Williams.

Similarly, JT was hired around the same time as her, but started at a higher pay rate.




                                          62
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 63 of 156




      160. Plaintiff Jocelyn Williams’ store and employment were subject to the

compensation and promotion policies and practices for Region 6 that are set forth in

paragraphs 15-25, 36, 39-72 of this Complaint. Because of her gender, she was paid

less than she should have been paid, and that similarly situated male employees have

been paid, due to the disparate impact of Wal-Mart’s compensation policies and

practices set forth in paragraphs 15-25, 34-36, 53-61, 65-67 above, each of which

paragraphs are hereby specifically restated verbatim and incorporated by reference

as part of Jocelyn Williams’ facts and claims in this case.

      161. During her tenure at Wal-Mart, she expressed her interest in being

promoted to management positions to her Managers and Supervisors. For example,

she applied for an Assistant Manager position and tried to enter the Management

Training Program at the same time as two males —Earl Ware and JT (last name

unknown). Both Ware and JT were promoted into the program over Jocelyn

Williams even though both men had less experience and were hired after her. She

complained to her co-manager, Woody (last name unknown), but nothing was done.

In her experience and observation, management usually already knew who they

wanted to fill a position before the vacancy occurred and would speak privately with

that person about the opening before anyone else could request consideration. Men

were favored for traditionally male jobs and departments, while women had few

opportunities other than in the lower paying, traditional “female” jobs and


                                         63
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 64 of 156




departments. Jocelyn Williams was discouraged from seeking promotions to

traditional “male” jobs and departments like those in Electronics, Sports, etc. Male

departments were the highest paid department.

      162.    Her opportunities were subject to the “word-of-mouth” promotion

process that did not post or announce promotion opportunities or provide a formal

application process which is set forth above in paragraphs 40, 44-45, 49-50, 53-72

of this Complaint. She made known her interest in such promotion opportunities

through the limited means that Wal-Mart made available.

      163. Jocelyn Williams has been denied promotions because of her gender

and the disparate impact of Wal-Mart’s promotion policies and practices set forth in

paragraphs 39-72 above, each of which paragraphs are hereby specifically restated

verbatim and incorporated by reference as part of Jocelyn Williams’ facts and

claims in this case. Wal-Mart also imposed weight lifting and carrying restrictions

as a condition for obtaining various jobs and that requirement has disparate impact

on women and otherwise discriminated them on the basis of gender.

      164. Based on her knowledge and experience from working at Wal-Mart, as

set forth more fully above, Plaintiff Jocelyn Williams had personal knowledge of the

qualifications necessary to perform and be promoted to the jobs she sought or was

interested in filling, as well as personal knowledge of the fact that she possessed and




                                          64
        Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 65 of 156




satisfied such qualifications. See ¶73 above. She was nevertheless denied such

promotions and they were given instead to male employees.

        165.   Crystal Young: Ms. Young began her employment in April 2009, as

a Cashier in Walmart Store #4581, located in Mobile. She left Walmart in March

2012.

        166. A part-time male cashier named Elgin Smead began working for Wal-

Mart after she did. Even though he was part-time and had not been there as long as

she had, he made $9.00 per hour, which was more than her. When later working in

the Customer Service Department, Jason Jeter and Robert (last name unknown) were

paid $1.00 to $1.50 per hour more than her for the same or similar jobs and work.

Plaintiff Crystal Young’s store and employment were subject to the compensation

and promotion policies and practices for Region 6 that are set forth in paragraphs

15-25, 36, 39-72 of this Complaint. Because of her gender, she was paid less than

she should have been paid, and that similarly situated male employees have been

paid, due to the disparate impact of Wal-Mart’s compensation policies and practices

set forth in paragraphs 15-25, 34-36, 53-61, 65-67 above, each of which paragraphs

are hereby specifically restated verbatim and incorporated by reference as part of

Plaintiff Young’s facts and claims in this case.

        167. Crystal Young applied for various promotions, including Customer

Service Manager and Management Trainee.


                                         65
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 66 of 156




      168. She was denied promotions because of her gender and the disparate

impact of Wal-Mart’s promotion policies and practices set forth in paragraphs 39-

72 above, each of which paragraphs are hereby specifically restated verbatim and

incorporated by reference as part of Plaintiff Young’s facts and claims in this case.

      169. Her promotion opportunities, however, were subject to the “word-of-

mouth” promotion process that did not post or announce promotion opportunities or

provide a formal application process which is set forth above in paragraphs 40, 44-

45,49-50, 53-72 of this Complaint. She was interested in promotion to management

positions and training, including, without limitation, Department Manager, Support

Manager, Management Trainee and Assistant Store Manager. She made known her

interest in such promotion opportunities through the limited means that Wal-Mart

made available.

      170. Based on her knowledge and experience from working at Wal-Mart, as

set forth more fully above, Crystal Young had personal knowledge of the

qualifications necessary to perform and be promoted to the jobs she sought or was

interested in filling, as well as personal knowledge of the fact that she possessed and

satisfied such qualifications. See ¶73 above. She was nevertheless denied such

promotions and they were given instead to male employees.

      171. Betty Ruth Cooper: Ms. Cooper               had a background in retail

management before she started working at Wal-Mart. She began working at Wal-


                                          66
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 67 of 156




Mart store #483 in Prattville. Alabama in 1989 and left Wal-Mart’s employ on

October 28, 1999 to take a job with better pay and promotional opportunities.

      172.   From 1996 until the end of her employment in 1999, she worked as a

department manager of the Health and Beauty Aids department. Men performed the

same tasks she performed but were known to be payed more than her and promoted

more often. Men would discuss their pay and promotions in Cooper’s presence in

the employee break room. For example, Cooper found out that another department

manager in the same store, Bob Lewis, was paid more than her for the same work

and had been hired at $14 - $15 per hour. even though he had no retail management

experience. Cooper was making only $11 per hour at that time even though she had

many more years of retail management experience at Wal-Mart than Lewis did. She

knew from working in the same store that Bob Lewis performed the same work as

she did and that he had no prior management experience.

      173. Although she had been a successful department manager since 1990, an

Assistant Store Manager over her, Dennis Roberts, openly stated that “a woman’s

place is at home,” that “women can't do their jobs like men can”, and that “it is a

man's job to bring home the money.” Cooper’s successor as department manager,

Chris Myers, was also paid more than her for the exact same job. The Manager

making this decision similarly stated that men could do a better job than women.

Also men routinely received $0.40 - $0.50 yearly raises, while Cooper and other


                                        67
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 68 of 156




women only received only $0.20 to $ 0.25 annual raises. Cooper complained about

all such pay disparities to her store manager. Wal-Mart’s only response was "that's

just the way it is." Nothing changed.

      174. Plaintiff Cooper’s store and employment were subject to the

compensation and promotion policies and practices for Region 6 that are set forth in

paragraphs 15-25, 36, 39-72 of this Complaint. Because of her gender, she was paid

less than she should have been paid, and that similarly situated male employees have

been paid, due to the disparate impact of Wal-Mart’s compensation policies and

practices set forth in paragraphs 15-25, 34-36, 53-61, 65-67 above, each of which

paragraphs are hereby specifically restated verbatim and incorporated by reference

as part of Plaintiff Cooper’s facts and claims in this case.

      175. Cooper was unable, however, to discover all the instances of pay

disparities between her and her male peers because Wal-Mart had a strict policy

against employees discussing their pay or promotion opportunities.

      176. Plaintiff Cooper has been denied promotions because of her gender and

the disparate impact of Wal-Mart’s promotion policies and practices set forth in

paragraphs 39-72 above, each of which paragraphs are hereby specifically restated

verbatim and incorporated by reference as part of Plaintiff Cooper’s facts and claims

in this case. She was interested in promotion to management positions and training,

including, without limitation, Manager Trainee and Assistant Store Manager.


                                          68
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 69 of 156




      177. Based on her knowledge and experience from working at Wal-Mart, as

set forth more fully above, Plaintiff Cooper had personal knowledge of the

qualifications necessary to perform and be promoted to the jobs she sought or was

interested in filling, as well as personal knowledge of the fact that she possessed and

satisfied such qualifications. See ¶73 above. She was nevertheless denied such

promotions and they were given instead to male employees.

      178. Carol Gonzales: Ms. Gonzalez began her employment with Wal-Mart

as an Overnight Stocker in Walmart Store #935, located in Denham Springs,

Louisiana. She also served as a Department Manager beginning December 5, 1998.

In February 2002, Ms. Gonzales transferred to Store #3288, located in Baton Rouge,

Louisiana, as a Sales Associate where she served as a Remodel Setup Associate and

Sales Associate position in October 2008. She left Wal-Mart in February 2010

because her husband passed away.

      179. Gonzalez was paid less than male Department Managers who

performed the same duties and responsibilities as her. For example, the male

stationary department manager, Jason Harmen, was paid more than she was for that

same position even though he was given that job with little or no knowledge of

stationary or how to operate the stationary department. Gonzalez had to train him

and perform his work for him while being paid significantly less per hour than he

was. She complained to management about Harmen not being able to perform his


                                          69
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 70 of 156




job as stationary department manager and her pay disparity compared to him, but

nothing was done about it. Gonzalez also learned that she was paid less than the

stationary Department Manager than the male stationary Department Manager at

store #3288 when she transferred to the stationary department of that store in 2005.

      180. Because employees were prohibited from talking about their pay or

promotion opportunities and were subject to punishment if they were caught

disclosing such information, Gonzalez was unable to discover all the instances of

pay disparities between her and her male peers.

      181. Plaintiff Gonzalez’s store and employment were subject to the

compensation and promotion policies and practices for Region 6 that are set forth in

paragraphs15-25, 36, 39-72 of this Complaint. Because of her gender, she was paid

less than she should have been paid, and that similarly situated male employees have

been paid, due to the disparate impact of Wal-Mart’s compensation policies and

practices set forth in paragraphs 15-25, 34-36, 53-61, 65-67 above, each of which

paragraphs are hereby specifically restated verbatim and incorporated by reference

as part of Plaintiff Gonzalez’s facts and claims in this case.

      182. Plaintiff Gonzalez also has been denied promotions because of her

gender and the disparate impact of Wal-Mart’s promotion policies and practices set

forth in paragraphs 39-72 above, each of which paragraphs are hereby specifically




                                          70
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 71 of 156




restated verbatim and incorporated by reference as part of Plaintiff Gonzalez’s facts

and claims in this case.

      183. Gonzalez also did not apply for the Management Training Program

because she had witnessed many women apply for traditionally male managerial

positions, only to be turned down in favor of less experienced men with less

qualifications. Women were only able to promote into traditionally female positions

in departments like cosmetics and lingerie.

      184. Plaintiff Gonzalez was subject to the “word-of-mouth” promotion

process that did not post or announce promotion opportunities or provide a formal

application process which is set forth above in paragraphs 40, 44-45,49-50, 53-72 of

this Complaint. She was interested in promotion to management positions and

training, including, without limitation, Manager Trainee and Assistant Store

Manager. She made known her interest in such promotion opportunities through the

limited means that Wal-Mart made available.

      185. Based on her knowledge and experience from working at Wal-Mart, as

set forth more fully above, Plaintiff Gonzalez had personal knowledge of the

qualifications necessary to perform and be promoted to the jobs she sought or was

interested in filling, as well as personal knowledge of the fact that she possessed and

satisfied such qualifications. See ¶73 above. She was nevertheless denied such

promotions and they were given instead to male employees.


                                          71
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 72 of 156




      186. Mae Francis Griffin: Ms. Griffin began her employment at Wal-Mart

in May 2009, as a Modular/Price Change Team Associate in Walmart Store #5348,

located in Montgomery, Alabama. She also worked as an Inventory Associate and

Overnight Stocker.

       187. While working as an overnight stocker, Griffin discovered that Wal-

Mart was hiring men as overnight stockers at starting rates of pay that was more than

she was being paid for the same job and work. She knew this because several male

overnight stockers told her what they were being paid for the same job. Griffin

complained to management about such gender disparities in pay and that she did not

receive a pay raise normally occurred after the 90-day evaluation that she had been

promised. The only response she received from management was a false statement

that Wal-Mart had stopped that practice.

      188. Like the other Plaintiffs, however, Griffin was unable to discover all

the instances of pay disparities between her and her male peers because employees

were prohibited from talking about their pay or promotion opportunities and were

subject to punishment if they were caught disclosing such information.

      189. Plaintiff Griffin’s store and employment were subject to the

compensation and promotion policies and practices for Region 6 that are set forth in

paragraphs 15-25, 36, 39-72 of this Complaint. Because of her gender, she was paid

less than she should have been paid, and that similarly situated male employees have


                                           72
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 73 of 156




been paid, due to the disparate impact of Wal-Mart’s compensation policies and

practices set forth in paragraphs 15-25, 34-36, 53-61, 65-67 above, each of which

paragraphs are hereby specifically restated verbatim and incorporated by reference

as part of Plaintiff Griffin’s facts and claims in this case.

       190. Plaintiff Griffin has been denied promotions because of her gender and

the disparate impact of Wal-Mart’s promotion policies and practices set forth in

paragraphs 39-72 above, each of which paragraphs are hereby specifically restated

verbatim and incorporated by reference as part of Plaintiff Griffin’s facts and claims

in this case.

       191. Griffin expressed interest in being promoted to management positions

to her supervisors and tried to apply for those positions. She made her request to be

considered for the management in training program to her male supervisor, Chandler

Wilson, around October or November 2009. She also took and passed the test and

questionnaire for entry to the MIT position and program. Wilson told her that she

could not apply because she had “points on her record” for having to be absent to

take care of her children who were diagnosed with H1N1 flu. However, a similarly

situated male overnight stocker, Darryl (last name unknown), was allowed to apply

and was promoted to department manager in December 2009 or January 2010, even

though he too had points on his record. In her experience and observation, no female




                                           73
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 74 of 156




overnight stockers were allowed to enter the management training program or

promote to management positions.

      192. Plaintiff Griffin was subject to the “word-of-mouth” promotion process

that did not post or announce promotion opportunities or provide a formal

application process which is set forth above in paragraphs 40, 44-45, 49-50, 53-72

of this Complaint. She was interested in promotion to management positions and

training, including, without limitation, Department Manager, Support Manager,

Management Trainee and Assistant Store Manager. She made known her interest in

such promotion opportunities through the limited means that Wal-Mart made

available.

      193. Based on her knowledge and experience from working at Wal-Mart, as

set forth more fully above, Plaintiff Griffin had personal knowledge of the

qualifications necessary to perform and be promoted to the jobs she sought or was

interested in filling, as well as personal knowledge of the fact that she possessed and

satisfied such qualifications. See ¶73 above. She was nevertheless denied such

promotions and they were given instead to male employees.

      194. Brittany Johnson: Ms. Johnson began her employment on November

23, 2005, as a Cashier in Walmart Store #1066, located in Pascagoula, Mississippi.

She left Wal-Mart in September 2008.




                                          74
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 75 of 156




       195. Brittany Johnson learned from a male cashier, Andy (last name

unknown), that he was being paid more than she and other female cashiers despite

the fact that he was in still in high school and had no more or different same

experience or qualifications than she did. The only reason she was given for that pay

disparity was that as a male he could probably do physical tasks that women could

not do. Johnson knew from working with Andy as a Cashier that this was a sexual

stereotype because there were no physical tasks associated with their shared Cashier

job that she could not do or that Andy could do better than her.

      196.   Brittany Johnson’s store and employment were subject to the

compensation and promotion policies and practices for Region 6 that are set forth in

paragraphs 15-25, 36, 39-72 of this Complaint. Because of her gender, she was paid

less than she should have been paid, and that similarly situated male employees have

been paid, due to the disparate impact of Wal-Mart’s compensation policies and

practices set forth in paragraphs 15-25, 34-36, 53-61, 65-67 above, each of which

paragraphs are hereby specifically restated verbatim and incorporated by reference

as part of Brittany Johnson’s facts and claims in this case.

      197. Brittany Johnson was unable to discover all the instances of pay

disparities between her and her male peers because Wal-Mart had a strict policy

against employees discussing their pay or promotion opportunities and they were

subject to punishment if they were caught disclosing such information.


                                         75
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 76 of 156




      198. During her work for Wal-Mart, Brittany Johnson expressed her interest

in being promoted to management positions to her Managers and Supervisors, and

she applied for various promotions through the limited means Wal-Mart made

available. She was interested in promotion to management positions and training,

including, without limitation, Department Manager, Support Manager, Management

Trainee and Assistant Store Manager. Wal-Mart, however, did not post or announce

management vacancies and opportunities and had no application process for

promotions to Manager in Training, or Assistant Manager and other management

positions.

      199. Brittany Johnson was subject to the “word-of-mouth” promotion

process that did not post or announce promotion opportunities or provide a formal

application process which is set forth above in paragraphs 40, 44-45, 49-50, 53-72

of this Complaint. She made known her interest in such promotion opportunities

through the limited means that Wal-Mart made available.

      200. Brittany Johnson has been denied promotions because of her gender

and the disparate impact of Wal-Mart’s promotion policies and practices set forth in

paragraphs 39-72 above, each of which paragraphs are hereby specifically restated

verbatim and incorporated by reference as part of Brittany Johnson’s facts and

claims in this case.




                                        76
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 77 of 156




      201. Based on her knowledge and experience from working at Wal-Mart, as

set forth more fully above, Brittany Johnson had personal knowledge of the

qualifications necessary to perform and be promoted to the jobs she sought or was

interested in filling, as well as personal knowledge of the fact that she possessed and

satisfied such qualifications. See ¶73 above. She was nevertheless denied such

promotions and they were given instead to male employees.

      202. Carol Kopacz: Ms. Kopacz first worked for Wal-Mart at store #1222

in Pensacola, Florida from around October 1999 to around January 2001. She

returned to Wal-Mart at the same store in March 2009, as a Money Center Cashier

and resigned four months later for health reasons caused by standing too long on her

feet. During her tenure at Wal-Mart, the cashier and other traditionally female jobs

were predominantly and disproportionately assigned to women.

      203. During her work for Wal-Mart, Kopacz discovered that similarly

situated male employees were being hired at starting pay rates that were significantly

more than she was paid for the same or similar jobs work even though they had less

experience and sometimes worked in lower level positions. For example, Tom

Sherman was hired after her sometime in late 2000 with a starting pay rate of $10

per hour for the exact same job and work. That starting wage of $10 per hour was

was considerably more than Carol Kopacz was ever paid for the same job for which

she had more experience and years of service. Even as late as nine years later in


                                          77
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 78 of 156




2009, she was still being paid just $7.85 per hour for the same or similar work as

Sherman. She knew of this pay disparity because Tom Sherman told her his starting

pay while he was training at her store.

      204. In addition, Kopacz discovered that another man, Jason Ball, was paid

a dollar more than her per hour despite having originally been hired as a cashier in

the same two week period as her and having no greater experience, duties or

responsibilities. Jason Ball was promoted to Customer Service Manager despite the

fact that he had not been working for 6 months. Eventually, he transferred to the

loading dock position, which is how she discovered the $1 per hour shift differential.

      205. Plaintiff Kopacz’s store and employment were subject to the

compensation and promotion policies and practices for Region 6 that are set forth in

paragraphs 15-25, 36, 39-72 of this Complaint. Because of her gender, she was paid

less than she should have been paid, and that similarly situated male employees have

been paid, due to the disparate impact of Wal-Mart’s compensation policies and

practices set forth in paragraphs 15-25, 34-36, 53-61, 65-67 above, each of which

paragraphs are hereby specifically restated verbatim and incorporated by reference

as part of Plaintiff Kopacz’s facts and claims in this case.

      206. Plaintiff Kopacz also has been denied promotions because of her gender

and the disparate impact of Wal-Mart’s promotion policies and practices set forth in

paragraphs 39-72 above, each of which paragraphs are hereby specifically restated


                                          78
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 79 of 156




verbatim and incorporated by reference as part of Plaintiff Kopacz’s facts and claims

in this case.

       207.     During her work for Wal-Mart, Ms. Kopacz expressed her interest in

being promoted to management positions to the appropriate officials, including,

without limitation, Department Manager, Support Manager, Management Trainee,

and Assistant Store Manager. For example, she sought the promotion to Customer

Service Manager that was given to Jason Ball. Although Ball had been hired at

approximately the same time as her, he was quickly promoted to Customer Service

Manager within two weeks of being initially hired, and despite not being eligible for

promotion because he had not yet served the six months in his existing position that

Wal-Mart applied against Kopacz. She was denied that same promotion and others

on the pretext that she had not yet served the requisite six months in the very same

entry level position as Ball. Unlike Ball, she was told that in order to transfer to

another department or to receive a promotion, employees had to first work in their

current position for a minimum of six months. Jason Ball, however, was promoted

to Customer Service Manager notwithstanding the fact that he had never served six

months in his current job and had only been hired two weeks earlier.

       208. Plaintiff Kopacz was adversely affected by Wal-Mart’s “word-of-

mouth” promotion process that did not post or announce promotion opportunities or

provide a formal application process which is set forth above in paragraphs 40, 44-


                                         79
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 80 of 156




45,49-50, 53-72 of this Complaint. She was interested in promotion to management

positions and training, including, without limitation, Department Manager, Support

Manager, Management Trainee, Assistant Store Manager and Store Manager or Co-

Manager. She made known her interest in such promotion opportunities through the

limited means that Wal-Mart made available.

      209. Based on her knowledge and experience from working at Wal-Mart, as

set forth more fully above, Plaintiff Kopacz had personal knowledge of the

qualifications necessary to perform and be promoted to the jobs she sought or was

interested in filling, as well as personal knowledge of the fact that she possessed and

satisfied such qualifications. See ¶73 above. She was nevertheless denied such

promotions and they were given instead to male employees.

      211. Carolyn Love: Ms. Love began work as a People Greeter on October

31, 1999 in Walmart Store #853, located in Mobile, Alabama. She resigned in

March or April 2000.

      212. During her employment she discovered that men were paid more than

her for performing the same or similar jobs and work. For example, George (last

name unknown) and other male employees told her what they were being paid for

the same or similar work as she was assigned and those amounts were consistently

more than what Wal-Mart paid her. George started in the same position around the

same time as her but was paid significantly more for the same or similar jobs and


                                          80
        Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 81 of 156




work. She knew from working with such men that they had no greater experience or

years of service than her. The only reason she was ever given for the gender

disparities in pay she discovered was when she was told by management that men

should be paid more because they work harder and perform more work. Love

complained to management about such male/female stereotypes because she knew

from her own experience that she and other women were performing as much or

more work than the men with whom they worked. For instance, women were

required to gather shopping carts and bag groceries, while men in the same position

did not perform such extra work. Wal-Mart, however, did nothing to respond to her

complaint that women were not being paid equally to men for the same or similar

work.

        213. Plaintiff Love’s store and employment were subject to the

compensation and promotion policies and practices for Region 6 that are set forth in

paragraphs 15-25, 36, 39-72 of this Complaint. Because of her gender, she was paid

less than she should have been paid, and that similarly situated male employees have

been paid, due to the disparate impact of Wal-Mart’s compensation policies and

practices set forth in paragraphs 15-25, 34-36, 53-61, 65-67 above, each of which

paragraphs are hereby specifically restated verbatim and incorporated by reference

as part of Plaintiff Love’s facts and claims in this case.




                                          81
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 82 of 156




      214. Love, however, was unable to discover all the instances of pay

disparities between her and her male peers because Wal-Mart had a strict policy

against employees discussing their pay or promotion opportunities and were subject

to punishment if they were caught disclosing such information.

       215. Love talked with her direct supervisor on several occasions about being

promoted into management jobs, including, without limitation, a vacant shift

manager position and various Manager-in-Training and Assistant Manager

positions. She was told that it would be looked into, but she never heard back.

George (last name unknown) was promoted to a managerial job that she sought and

was better qualified to fill due to her prior management experience and

qualifications.

      216. Plaintiff Love was subject to the “word-of-mouth” promotion process

that did not post or announce promotion opportunities or provide a formal

application process which is set forth above in paragraphs 40, 44-45,49-50, 53-72

of this Complaint. She made known her interest in such promotion opportunities

through the limited means that Wal-Mart made available.

      217. Plaintiff Love has been denied promotions because of her gender and

the disparate impact of Wal-Mart’s promotion policies and practices set forth in

paragraphs 39-72 above, each of which paragraphs are hereby specifically restated




                                        82
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 83 of 156




verbatim and incorporated by reference as part of Plaintiff Love’s facts and claims

in this case.

       218. Based on her knowledge and experience from working at Wal-Mart, as

set forth more fully above, Plaintiff Love had personal knowledge of the

qualifications necessary to perform and be promoted to the jobs she sought or was

interested in filling, as well as personal knowledge of the fact that she possessed and

satisfied such qualifications. See ¶73 above. She was nevertheless denied such

promotions and they were given instead to male employees.

       219.     Thelma Matthews: Ms. Matthews began her employment in October

1990 at Walmart Store #934, located in Daphne/Lake Forrest, Alabama. She became

a Customer Service Manager on February 15, 1997 and a TLE Support Supervisor

on October 17, 1998. She resigned in May 1999 because of the sex discrimination

she experienced in wage and promotion opportunities.

       220. During her employment, Matthews discovered that men were paid more

than her for performing the same or similar jobs and work. For example, a male

department manager, Shane (last name unknown) was paid significantly more that

she was paid for the same or similar job and work as Customer Service Manager and

Tire Lube Support Manager. Shane and other male managers had the same or similar

managerial duties and responsibilities as her jobs but they were paid as much or more

than $1 to $1.50 per hour more than her. Matthews was finally promoted to support


                                          83
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 84 of 156




manager in tire lube express after several years of expressing that she would like to

train in management. Even with the promotion she only received a $.50 - $ .75 raise.

      221. Plaintiff Matthew’s store and employment were subject to the

compensation and promotion policies and practices for Region 6 that are set forth in

paragraphs 15-25, 36, 39-72 of this Complaint. Because of her gender, she was paid

less than she should have been paid, and that similarly situated male employees have

been paid, due to the disparate impact of Wal-Mart’s compensation policies and

practices set forth in paragraphs 15-25, 34-36, 53-61, 65-67 above , each of which

paragraphs are hereby specifically restated verbatim and incorporated by reference

as part of Plaintiff Matthews’ facts and claims in this case.

       222. Matthews, however, was unable to discover all the instances of pay

disparities between her and her male peers because employees were prohibited from

talking about their pay or promotion opportunities and were subject to punishment

if they were caught disclosing such information.

      223. Throughout the nearly nine years she worked at Wal-Mart, Matthews

repeatedly requested assignment or promotion to various management positions. She

expressed her interest in being assigned and promoted to management positions to

her Managers, Co-Managers, Assistant Managers, and Department Managers

through the limited means Wal-Mart made available. She told anyone who would

listen that she wanted to be promoted into the Manager Trainee position and the


                                         84
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 85 of 156




Manager-in-Training program. She not only received no response from these

managers who were predominantly male, but they did not even treat her requests for

consideration seriously or answer her questions on how she could get information

on the steps she needed to take to get considered for management positions or

training.

      224. Plaintiff Matthews has been denied promotions because of her gender

and the disparate impact of Wal-Mart’s promotion policies and practices set forth in

paragraphs 39-72 above, each of which paragraphs are hereby specifically restated

verbatim and incorporated by reference as part of Plaintiff Matthews’ facts and

claims in this case.

      225. Plaintiff Matthews was subject to the “word-of-mouth” promotion

process that did not post or announce promotion opportunities or provide a formal

application process which is set forth above in paragraphs 40, 44-45, 49-50, 53-72

of this Complaint. She was interested in promotion to management positions and

training, including, without limitation, Manager Trainee and Assistant Store

Manager.

      226. Based on her knowledge and experience from working at Wal-Mart, as

set forth more fully above, Plaintiff Matthews had personal knowledge of the

qualifications necessary to perform and be promoted to the jobs she sought or was

interested in filling, as well as personal knowledge of the fact that she possessed and


                                          85
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 86 of 156




satisfied such qualifications. See ¶73 above. She was nevertheless denied such

promotions and they were given instead to male employees.

      227. Men were mainly managers and it was difficult for women to become

a manager because job postings were male oriented and called for certain lifting

requirements or moving requirements even before someone could apply. During her

years at Wal-Mart, Matthews saw men being disproportionately promoted into

management, but few, if any women being allowed to enter such traditionally male

positions or the Manager-in-Training program. Matthews did not know of or see

men working in traditionally female jobs such as as cashiers, service desk attendants,

etc. which were disproportionately assigned to women. What she saw was men

predominantly and disproportionately being given higher paying jobs in the higher

paying areas of the store such as the grocery, automotive and hardware departments.

Matthews often had to help men in these departments, performing the same work for

less pay. Matthews and other lower paid women often had to train male sales

associates who were paid more and then quickly promoted into management over

them. Throughout her employment she trained many men (whose names she cannot

recall at this time) for promotion into management. Other women at store #934 were

similarly performing the same duties as the men in those departments while being

paid at the lower rates associated with traditionally female jobs such as cashier.




                                          86
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 87 of 156




       228. Shonna Dale Nettles: Ms. Nettles began her employment as a Cashier

in May 1997 at Walmart Store #1212, located in Saraland, Alabama. She worked as

an hourly Customer Service Desk Associate and then as an hourly Optical Associate

position.

       229. During her tenure at Wal-Mart, Nettles expressed her interested in

promotions to management positions and training, including without limitation,

Customer Service Manager Department Manager, Support Manager and Manager

Trainee positions. She expressed such interest to her own Manager. Plaintiff Nettles

was subject to the “word-of-mouth” promotion process that did not post or announce

promotion opportunities or provide a formal application process as set forth above.

       230. Plaintiff Nettles has been denied promotions because of her gender and

the disparate impact of Wal-Mart’s promotion policies and practices set forth in

paragraphs 39-72 above, each of which paragraphs are hereby specifically restated

verbatim and incorporated by reference as part of Plaintiff Nettles’ facts and claims

in this case.

       231. Based on her knowledge and experience from working at Wal-Mart, as

set forth more fully above, Plaintiff Nettles had personal knowledge of the

qualifications necessary to perform and be promoted to the jobs she sought or was

interested in filling, as well as personal knowledge of the fact that she possessed and




                                          87
         Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 88 of 156




satisfied such qualifications. See ¶73 above. She was nevertheless denied such

promotions and they were given instead to male employees.

         232. Managers would usually groom the male employee they wanted for the

position without making any effort to let women know of the opportunity. Nettles

was often discouraged by management from applying for promotions.

         233. Plaintiff Nettles’ store and employment were subject to the

compensation and promotion policies and practices for Region 6 that are set forth in

paragraphs 15-25, 36, 39-72 of this Complaint. During Nettles employment, men

were paid more than her for performing the same or similar jobs and work. Because

of her gender, she was paid less than she should have been paid, and that similarly

situated male employees have been paid, due to the disparate impact of Wal-Mart’s

compensation policies and practices set forth in paragraphs 15-25, 34-36, 53-61, 65-

67 above, each of which paragraphs are hereby specifically restated verbatim and

incorporated by reference as part of Plaintiff Nettles’ facts and claims in this case.

         234. Sue Newman: Ms. Newman started work at Wal-Mart at store #1222

in Pensacola, Florida in 1988. She worked as an Associate for 13 years before being

forced to leave in 2001 because of an on-the-job injury and worker’s compensation

claim.

         235. Men who were hired after her were paid more than her for the same or

similar jobs and work. Plaintiff Newman’s store and employment were subject to


                                          88
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 89 of 156




the compensation and promotion policies and practices for Region 6 that are set forth

in paragraphs 15-25, 36, 39-72 of this Complaint. Because of her gender, she was

paid less than she should have been paid, and that similarly situated male employees

have been paid, due to the disparate impact of Wal-Mart’s compensation policies

and practices set forth in paragraphs 15-25, 34-36, 53-61, 65-67 above, each of

which paragraphs are hereby specifically restated verbatim and incorporated by

reference as part of Plaintiff Newman’s facts and claims in this case. Newman,

however, was unable to discover all the specific instances of such pay disparities

between her and her male peers because Wal-Mart had a strict policy against

employees discussing their pay or promotion opportunities.

      236. Newman also expressed her interest in being promoted to the better

paying positions and departments traditionally assigned to male employees, such as

Manager Trainee, Assistant Store Manager, Department or Support Manager, and

other management positions and training opportunities.        She has been denied

promotions because of her gender and the disparate impact of Wal-Mart’s promotion

policies and practices set forth in paragraphs 39-72 above, each of which paragraphs

are hereby specifically restated verbatim and incorporated by reference as part of

Plaintiff Newman’s facts and claims in this case.

      237. Plaintiff Newman was subject to the “word-of-mouth” promotion

process that did not post or announce promotion opportunities or provide a formal


                                         89
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 90 of 156




application process which is set forth above in paragraphs 40, 44-45,49-50, 53-72 of

this Complaint. Managers would usually groom the male employee they wanted for

a position without making any effort to let women know of the opportunity. Newman

was discouraged and deterred from from trying to compete for promotion and

training opportunities under Wal-Mart’s biased system. She made known her

interest in such promotion opportunities through the limited means that Wal-Mart

made available.

      238. Based on her knowledge and experience from working at Wal-Mart, as

set forth more fully above, Plaintiff Newman had personal knowledge of the

qualifications necessary to perform and be promoted to the jobs she sought or was

interested in filling, as well as personal knowledge of the fact that she possessed and

satisfied such qualifications. See ¶73 above. She was nevertheless denied such

promotions and they were given instead to male employees.

      239. Stacy Nielsen: Ms. Nielsen began her employment in July 1999, in

Walmart Store #1346, located in Oceans Springs, Mississippi. Her initial pay rate

was $6.00 per hour. During her employment, she worked as an hourly Cashier, an

hourly Sales Associate, an hourly Photo Technician and an hourly Lab Technician

before resigning in December 2002 due to her discriminatory treatment. Nine years

later she was rehired at Store #1346 in November 2011 as a Cashier. Her




                                          90
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 91 of 156




employment ended in December 2011 when she completed her temporary

assignment.

       240.     Nielsen expressed her interest in being promoted to management

positions to her Managers and Supervisors, and applied for various promotions that

happened to come to her attention, including, without, limitation, Department

Manager, Manager Trainee, Assistant Store Manager and entry to the Management

Training Program. Her manager, Lou (last name unknown), told her she was

qualified for management positions and he said would put her into the Management

Training program, but he never did. She was never interviewed for a promotion,

even though she expressed her interest numerous times

       241. Plaintiff Nielsen has been denied promotions because of her gender and

the disparate impact of Wal-Mart’s promotion policies and practices set forth in

paragraphs 39-72 above, each of which paragraphs are hereby specifically restated

verbatim and incorporated by reference as part of Plaintiff Nielsen’s facts and claims

in this case.

       242. Plaintiff Nielsen was subject to, and adversely affected by, Wal-Mart’s

“word-of-mouth” promotion process that did not post or announce promotion

opportunities or provide a formal application process as set forth above. She made

known her interest in such promotion opportunities through the limited means that

Wal-Mart made available.


                                         91
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 92 of 156




      243. Based on her knowledge and experience from working at Wal-Mart, as

set forth more fully above, Plaintiff Nielsen had personal knowledge of the

qualifications necessary to perform and be promoted to the jobs she sought or was

interested in filling, as well as personal knowledge of the fact that she possessed and

satisfied such qualifications. See ¶73 above. She was nevertheless denied such

promotions and they were given instead to male employees.

      244. During Nielsen’s employment, men were paid more than her for

performing the same or similar jobs and work.          Plaintiff Nielsen’s store and

employment were subject to the compensation and promotion policies and practices

for Region 6 that are set forth in paragraphs 15-25, 36, 39-72 of this Complaint.

Because of her gender, she was paid less than she should have been paid, and that

similarly situated male employees have been paid, due to the disparate impact of

Wal-Mart’s compensation policies and practices set forth in paragraphs 15-25, 34-

36, 53-61, 65-67 above, each of which paragraphs are hereby specifically restated

verbatim and incorporated by reference as part of Plaintiff Nielson’s facts and

claims in this case.

      345. Alma Odom: Ms. Odom worked as an hourly Cashier Associate in

Walmart Store #4333, located in Fairhope, Alabama beginning in November 2008.

She remained a cashier in various departments throughout her employment. She left

Wal-Mart in November 2009.


                                          92
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 93 of 156




      246. During Odom’s employment, she discovered that men were paid more

than her for performing the same or similar jobs and work. For example, a young

man who worked with her told Odom that he was paid $4.50 per hour more than her

for the same Cashier job that she was assigned. They both had been hired at the same

time, but she had many more years of prior management and retail experience, while

he was straight out of high school with little or no experience of any kind. He not

only was paid more than her for the same Cashier job and duties, but was then

groomed to become the next Customer Service Manager and promoted to that job in

spite of Odom’s greater experience as a manager and in retail operation in general.

Odom also knew of similar incidents in which other women who were paid less than

less experienced males who had only recently been hired with little or no comparable

experience or qualifications.

      247. Plaintiff Odom’s store and employment were subject to the

compensation and promotion policies and practices for Region 6 that are set forth in

paragraphs 15-25, 36, 39-72 of this Complaint. Because of her gender, she was paid

less than she should have been paid, and that similarly situated male employees have

been paid, due to the disparate impact of Wal-Mart’s compensation policies and

practices set forth in paragraphs 15-25, 34-36, 53-61, 65-67 above, each of which

paragraphs are hereby specifically restated verbatim and incorporated by reference

as part of Plaintiff Odom’s facts and claims in this case.


                                         93
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 94 of 156




       248.     Because Wal-Mart prohibited employees from discussing pay with

each other, Odom was unable to discover all the specific instances of such pay

disparities between her and her male peers.

       249. Odom expressed her interest in being promoted to management

positions to her Managers and Supervisors, and she applied for such promotions

whenever she was able to find out about such opportunities before they were filled,

including, but not limited to, the Customer Service Manager given to the young man

paid more than her as a Cashier despite her many years of previous management and

retail experience. She was interested in promotion to management positions and

training, including, without limitation, Department Manager, Support Manager,

Management Trainee, Assistant Store Manager and Store Manager or Co-Manager.

       250. Plaintiff Odom has been denied promotions because of her gender and

the disparate impact of Wal-Mart’s promotion policies and practices set forth in

paragraphs 39-72 above, each of which paragraphs are hereby specifically restated

verbatim and incorporated by reference as part of Plaintiff Odom’s facts and claims

in this case.

       251. Plaintiff Odom was subject to the “word-of-mouth” promotion process

that did not post or announce promotion opportunities or provide a formal

application process which is set forth above in paragraphs 40, 44-45, 53-72 of this




                                        94
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 95 of 156




Complaint. She made known her interest in such promotion opportunities through

the limited means that Wal-Mart made available.

      252. Based on her knowledge and experience from working at Wal-Mart, as

set forth more fully above, Plaintiff Odom had personal knowledge of the

qualifications necessary to perform and be promoted to the jobs she sought or was

interested in filling, as well as personal knowledge of the fact that she possessed and

satisfied such qualifications. See ¶73 above. She was nevertheless denied such

promotions and they were given instead to male employees.

      253. Dorthea Martin Pears: Ms. Pears worked at the Wal-Mart located on

Highway 90 in Mobile, Alabama until late 1999. She worked as an overnight stocker

in the toy department and eventually left Wal-Mart because she was injured on the

job and had complications from her injury which made it difficult to continue

working there.

      254. During Pears’ employment, she discovered that men were paid more

than her for performing the same or similar jobs and work. Plaintiff Pears’ store and

employment were subject to the compensation and promotion policies and practices

for Region 6 that are set forth in paragraphs 15-25, 36, 39-72 of this Complaint.

Because of her gender, she was paid less than she should have been paid, and that

similarly situated male employees have been paid, due to the disparate impact of

Wal-Mart’s compensation policies and practices set forth in paragraphs 15-25, 34-


                                          95
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 96 of 156




36, 53-61, 65-67 above, each of which paragraphs are hereby specifically restated

verbatim and incorporated by reference as part of Plaintiff Pears’ facts and claims in

this case. Because Wal-Mart prohibited employees from discussing pay with each

other, Pears was unable to discover all the specific instances of such pay disparities

between her and her male peers. Her supervisor in the toy department also instructed

her not to discuss anything regarding pay or promotions. Employees were subject to

punishment if they were caught disclosing such information, thereby making it

difficult, and often impossible for her and other women to know who was making

more than them for the same or similar jobs or work.

      255. Ms. Pears expressed her interest in being promoted to management

positions to her supervisor and Human Resources, and she applied for such

promotions whenever she was able to find out about such opportunities before they

were filled, such as when she requested promotion to Manager Trainee and the

management training program. Her supervisor responded that women are better

suited for sweeping and cleaning rather than jobs like those performed by men. Her

supervisor also responded to her application for promotion to traditionally male

managerial positions by telling her that women should keep to domestic work and

that men should not be assigned domestic work in the store. Pears and other women,

however, had to both domestic work in the store and the same non-domestic work

as men, albeit for less pay. In addition to performing the same work as men for less


                                         96
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 97 of 156




pay, women had to also and clean and straighten up while their male coworkers were

taking breaks.

      256. Ms. Pears also told the human resources department that she wanted to

be promoted to Manager Trainee and to participate in the management training

program. Human Resources told her that it would let her know if something became

available, but that never occurred despite the fact that she had previous experience

in that field that qualified her for such job and management training program.

Additionally, she applied for two higher paying jobs in the clothing and security

departments that were given to men notwithstanding her prior experience that better

qualified her for such jobs.

      257. Plaintiff Pears has been denied promotions because of her gender and

the disparate impact of Wal-Mart’s promotion policies and practices set forth in

paragraphs 39-72 above, each of which paragraphs are hereby specifically restated

verbatim and incorporated by reference as part of Plaintiff Pears’ facts and claims in

this case. Among other examples, Wal-Mart imposed a lifting or carrying

requirement that had disparate impact on Pears and women generally.

      258. Plaintiff Pears was subject to the “word-of-mouth” promotion process

that did not post or announce promotion opportunities or provide a formal

application process which is set forth above in paragraphs 40, 44-45,49-50, 53-72 of




                                         97
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 98 of 156




this Complaint. She made known her interest in such promotion opportunities

through the limited means that Wal-Mart made available.

      259. Based on her knowledge and experience from working at Wal-Mart, as

set forth more fully above, Plaintiff Pears had personal knowledge of the

qualifications necessary to perform and be promoted to the jobs she sought or was

interested in filling, as well as personal knowledge of the fact that she possessed and

satisfied such qualifications. See ¶73 above. She was nevertheless denied such

promotions and they were given instead to male employees.

      260.    Sherlia Phillips: Ms. Phillips began her employment in September

1991, as a Courtesy Desk Associate in Walmart Store #1174, located in Thomasville,

Alabama. Phillips eventually became a Customer Service Manager until she left

Wal-Mart in 2003.

      261.    During her employment at Wal-Mart, Phillips discovered that male

associates were being paid more than her and female department heads. Plaintiff

Phillips’ store and employment were subject to the compensation and promotion

policies and practices for Region 6 that are set forth in paragraphs 15-25, 36, 39-72

of this Complaint. Because of her gender, she was paid less than she should have

been paid, and that similarly situated male employees have been paid, due to the

disparate impact of Wal-Mart’s compensation policies and practices set forth in

paragraphs 15-25, 34-36, 53-61, 65-67 above, each of which paragraphs are hereby


                                          98
       Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 99 of 156




specifically restated verbatim and incorporated by reference as part of Plaintiff

Phillips’ facts and claims in this case. Male managers gave their male friends larger

raises than women. Because Wal-Mart prohibited employees from disclosing their

pay to each other.

      262. Ms. Phillips expressed her interest in being promoted to management

positions to her managers and supervisors, and applied for various promotions when

she was able to learn about them before they were filled, including Manager Trainee,

Assistant Manager and Asset Protection Supervisor. Whenever she was able to learn

of an opening she would talk to her managers and supervisors about considering her.

      263. Plaintiff Phillips has been denied promotions because of her gender and

the disparate impact of Wal-Mart’s promotion policies and practices set forth in

paragraphs 39-72 above, each of which paragraphs are hereby specifically restated

verbatim and incorporated by reference as part of Plaintiff Phillips’ facts and claims

in this case. Plaintiff Phillips was subject to the “word-of-mouth” promotion process

that did not post or announce promotion opportunities or provide a formal

application process which is set forth above in paragraphs 40, 44-45,49-50, 53-72

of this Complaint. Wal-Mart’s practices discouraged Phillips from applying for the

Manager Training Program and Assistant Store Manager. She made known her

interest in such promotion opportunities through the limited means that Wal-Mart

made available.


                                         99
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 100 of 156




      264. Based on her knowledge and experience from working at Wal-Mart, as

set forth more fully above, Plaintiff Phillips had personal knowledge of the

qualifications necessary to perform and be promoted to the jobs she sought or was

interested in filling, as well as personal knowledge of the fact that she possessed and

satisfied such qualifications. See ¶73 above. She was nevertheless denied such

promotions and they were given instead to male employees.

      265. Lanika Saunders: Ms. Saunders began her employment in August

1998, as a Cashier in Walmart Store #1032, located in Lynn Haven, Florida. She

also worked for Wal-Mart Store #1207 in Panama City, Florida. She resigned in

January 2003.

      266. Ms. Saunders was very interested in being promoted to Customer

Service Manager, Department Manager, Support Manager, Manager Trainee, and

other managerial opportunities.     She told her manager that she wanted to be

promoted and submitted an application. Despite that effort, she was never

interviewed and men continued to be favored for such traditional male management

opportunities and positions. Ms. Saunders learned from her own observation and

experience that men were disproportionately favored over women for traditionally

male jobs and departments at Wal-Mart.

      267. Plaintiff Saunders has been denied promotions because of her gender

and the disparate impact of Wal-Mart’s promotion policies and practices set forth in


                                         100
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 101 of 156




paragraphs 39-72 above, each of which paragraphs are hereby specifically restated

verbatim and incorporated by reference as part of Plaintiff Saunders’ facts and

claims in this case.

      268. Plaintiff Saunders was subject to the “word-of-mouth” promotion

process that did not post or announce promotion opportunities or provide a formal

application process which is set forth above in paragraphs 40, 44-45,49-50, 53-72 of

this Complaint. She made known her interest in such promotion opportunities

through the limited means that Wal-Mart made available.

      269. Based on her knowledge and experience from working at Wal-Mart, as

set forth more fully above, Plaintiff Saunders had personal knowledge of the

qualifications necessary to perform and be promoted to the jobs she sought or was

interested in filling, as well as personal knowledge of the fact that she possessed and

satisfied such qualifications. See ¶73 above. She was nevertheless denied such

promotions and they were given instead to male employees.

      270. Saunders also discovered while working at Wa-Mart that men were

paid more than her for performing the same or similar jobs and work. Plaintiff

Saunders’ store and employment were subject to the compensation and promotion

policies and practices for Region 6 that are set forth in paragraphs 15-25, 36, 39-72

of this Complaint. Because of her gender, she was paid less than she should have

been paid, and that similarly situated male employees have been paid, due to the


                                         101
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 102 of 156




disparate impact of Wal-Mart’s compensation policies and practices set forth in

paragraphs 15-25, 34-36, 53-61, 65-67 above, each of which paragraphs are hereby

specifically restated verbatim and incorporated by reference as part of Plaintiff

Saunders’ facts and claims in this case.

      271. Willie Mae Shelley: Ms. Shelley began her employment in April 1995,

as a Sales Associate in the Garden Center at Walmart Store #1222, located in

Pensacola, Florida. She left Wal-Mart in May 2004, but was rehired at Store #1222

on May 19, 2009 as a temporary Sales Associate on a one month assignment. Her

performance evaluations were always good.

      272. Ms. Shelley discovered while working at Wal-Mart that men were paid

more than her for performing the same or similar jobs or work. She learned that two

male employees were paid more than her for performing the same work in the same

department and store that she worked in—the Garden Center at Store #1222 in

Pensacola, Florida. One of those male Garden Center associates was James King,

and she cannot currently recall the name of the other male Garden Center associate

who was paid more than her, but he had not been employed as long as she had.

      273. Plaintiff Shelley’s store and employment were subject to the

compensation and promotion policies and practices for Region 6 that are set forth in

paragraphs 15-25, 36, 39-72 of this Complaint. Because of her gender, she was paid

less than she should have been paid, and that similarly situated male employees have


                                           102
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 103 of 156




been paid, due to the disparate impact of Wal-Mart’s compensation policies and

practices set forth in paragraphs 15-25, 34-36, 53-61, 65-67 above, each of which

paragraphs are hereby specifically restated verbatim and incorporated by reference

as part of Plaintiff Shelley’s facts and claims in this case.

       274. Ms. Shelley was also very interested in being promoted and requested

that she be considered for promotion to her Manager, Dun (last name unknown). He

refused to take her request seriously, telling her that she “didn’t really want” to be

promoted. That didn’t change when applied for a better paying job in the stationary

department. Her application was still ignored and the job was given to a male

employee.

       275. Plaintiff Shelley has been denied promotions because of her gender and

the disparate impact of Wal-Mart’s promotion policies and practices set forth in

paragraphs 39-72 above, each of which paragraphs are hereby specifically restated

verbatim and incorporated by reference as part of Plaintiff Shelley’s facts and claims

in this case.

       276. Plaintiff    Shelley was subject to the “word-of-mouth” promotion

process that did not post or announce promotion opportunities or provide a formal

application process which is set forth above in paragraphs 15-25, 34-36, 53-61, 65-

67 of this Complaint. She was interested in promotion to management positions and

training, including, without limitation, Department Manager, Support Manager,


                                          103
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 104 of 156




Management Trainee and Assistant Store Manager. She made known her interest in

such promotion opportunities through the limited means that Wal-Mart made

available. Promotion opportunities were often given to men before they were even

known to exist or women could apply.

      277. Based on her knowledge and experience from working at Wal-Mart, as

set forth more fully above, Plaintiff Shelley had personal knowledge of the

qualifications necessary to perform and be promoted to the jobs she sought or was

interested in filling, as well as personal knowledge of the fact that she possessed and

satisfied such qualifications. See ¶73 above. She was nevertheless denied such

promotions and they were given instead to male employees.

      278.    Katherine Sims: Ms. Sims began her employment in May 1996, as a

Cashier in Walmart Store #541, located in Covington, Louisiana. She resigned four

years later on June 28, 2000.

      279.    During her employment, men were paid more than her for performing

the same or similar jobs and work. For example, two male Cashiers, Tate (last name

unknown) and Donald (last name unknown), disclosed that they both were paid more

than her, and given larger pay raises than her, for the same job in the same store, and

even though her performance evaluations were excellent and she had been awarded

honors as Employee of the Month.




                                         104
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 105 of 156




      280. Plaintiff Sims’ store and employment were subject to the compensation

and promotion policies and practices for Region 6 that are set forth in paragraphs

15-25, 36, 39-72 of this Complaint. Because of her gender, she was paid less than

she should have been paid, and that similarly situated male employees have been

paid, due to the disparate impact of Wal-Mart’s compensation policies and practices

set forth in paragraphs 15-25, 34-36, 53-61, 65-67 above, each of which paragraphs

are hereby specifically restated verbatim and incorporated by reference as part of

Plaintiff Sims’ facts and claims in this case.

      281. Ms. Sims was also very interested in being promoted to better paying

positions and departments traditionally assigned to male employees, including

Department Manager, Manager Trainee and other managerial positions and

opportunities. She expressed that interest to her Manager and others, including

applying for Department Manager in the Clothing Department. Such job

opportunities, however, were often not posted or announced so that Sims and other

interested women could know about and compete before the opportunity was filled

with a male employee again. Word-of-mouth was often the only means of learning

about promotional opportunities before they were filled.

      282. Plaintiff Sims has been denied promotions because of her gender and

the disparate impact of Wal-Mart’s promotion policies and practices set forth in

paragraphs 39-72 above, each of which paragraphs are hereby specifically restated


                                         105
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 106 of 156




verbatim and incorporated by reference as part of Plaintiff Sims’ facts and claims

in this case.

       283. Plaintiff Sims was subject to the “word-of-mouth” promotion process

that did not post or announce promotion opportunities or provide a formal

application process which is set forth above in paragraphs 40, 44-45,49-50, 53-72

of this Complaint. She was interested in promotion to management positions and

training, including, without limitation, Department Manager, Support Manager,

Management Trainee and Assistant Store Manager. She made known her interest in

such promotion opportunities through the limited means that Wal-Mart made

available.

       284. Consequently, Ms. Sims was discouraged and deterred from trying to

compete for promotion and training opportunities under Wal-Mart’s biased system,

and it was difficult, and often impossible, for her and other female employees to

identify the male employees with whom they competed head-to-head because of the

lack of an above-board posting and application process.

       285. Based on her knowledge and experience from working at Wal-Mart, as

set forth more fully above, Plaintiff Sims had personal knowledge of the

qualifications necessary to perform and be promoted to the jobs she sought or was

interested in filling, as well as personal knowledge of the fact that she possessed and




                                         106
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 107 of 156




satisfied such qualifications. See ¶73 above. She was nevertheless denied such

promotions and they were given instead to male employees.

      286.   Lue Smedley: Ms. Smedley began her employment in June 5, 2002,

as a Sales Associate in Walmart Store #1362, located in Destin, Florida. She

resigned from Wal-Mart in September 2003.

      287. Ms. Smedley was very interested in being promoted to better paying

positions and departments, including jobs and departments traditionally assigned to

male employees such as Department Manager, Support Manager and Manager

Trainee. She expressed her interests to her Manager, Ernest (last name unknown),

and others. She also applied for a stocking job, a job in the Automotive Department

and other traditionally male positions and departments.       Her Manager’s only

response was that the jobs she wanted were a “man’s job”. She was not interviewed

for any of the jobs she sought as a result. Her opportunity to compete for such

traditionally male jobs was also impeded by Wal-Mart’s policy of not posting or

announcing many vacancies and job opportunities so that Ms. Smedley and other

interested women could know about and compete for such opportunities before they

were filled with male employees again.

      288. Plaintiff Smedley was subject to the “word-of-mouth” promotion

process that did not post or announce promotion opportunities or provide a formal

application process which is set forth above in paragraphs 40, 44-45,49-50, 53-72 of


                                         107
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 108 of 156




this Complaint. She made known her interest in such promotion opportunities

through the limited means that Wal-Mart made available.

      289. Plaintiff Smedley has been denied promotions because of her gender

and the disparate impact of Wal-Mart’s promotion policies and practices set forth in

paragraphs 39-72 above, each of which paragraphs are hereby specifically restated

verbatim and incorporated by reference as part of Plaintiff Smedley’s facts and

claims in this case.

      290. Based on her knowledge and experience from working at Wal-Mart, as

set forth more fully above, Plaintiff Smedley had personal knowledge of the

qualifications necessary to perform and be promoted to the jobs she sought or was

interested in filling, as well as personal knowledge of the fact that she possessed and

satisfied such qualifications. See ¶73 above. She was nevertheless denied such

promotions and they were given instead to male employees.

      291. During Ms. Smedley’s employment, men were paid more than her for

performing the same or similar jobs and work. Plaintiff Smedley’s store and

employment were subject to the compensation and promotion policies and practices

for Region 6 that are set forth in paragraphs 15-25, 36, 39-72 of this Complaint.

Because of her gender, she was paid less than she should have been paid, and that

similarly situated male employees have been paid, due to the disparate impact of

Wal-Mart’s compensation policies and practices set forth in paragraphs 15-25, 34-


                                         108
         Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 109 of 156




36, 53-61, 65-67 above, each of which paragraphs are hereby specifically restated

verbatim and incorporated by reference as part of Plaintiff Smedley’s facts and

claims in this case.

         292. Bonnie Spadaro: Ms. Spadaro began her employment with Wal-Mart

on September 3, 2003 as a Sales Associate. She also served as a Produce Sales

Associate.

         293. Ms. Spadaro was very interested in being promoted to better paying

positions and departments, including jobs and departments traditionally assigned to

male employees. She expressed that interest to the appropriate managers and

officials. Her opportunity to compete for such traditionally male jobs was impeded,

however, by Wal-Mart’s policy of not posting or announcing many vacancies and

job opportunities so that Ms. Spadaro and other interested women could know about

and compete for such opportunities before they were filled with male employees

again.

         294. Plaintiff Spadaro has been denied promotions because of her gender

and the disparate impact of Wal-Mart’s promotion policies and practices set forth in

paragraphs 39-72 above, each of which paragraphs are hereby specifically restated

verbatim and incorporated by reference as part of Plaintiff Spadaro’s facts and

claims in this case.




                                        109
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 110 of 156




      295. Plaintiff Spadaro was subject to the “word-of-mouth” promotion

process that did not post or announce promotion opportunities or provide a formal

application process which is set forth above in paragraphs 40, 44-45,49-50, 53-72 of

this Complaint. She was interested in promotion to management positions and

training, including, without limitation, Department Manager, Support Manager,

Management Trainee and Assistant Store Manager. Consequently, Ms. Smedley

was discouraged and deterred from trying to compete for many promotion and

training opportunities under Wal-Mart’s biased system, and it was difficult, and

often impossible, for her and other female employees to identify specific male

employees with whom they competed head-to-head because of the lack of an above-

board posting and application process. She made known her interest in such

promotion opportunities through the limited means that Wal-Mart made available.

      296. Based on her knowledge and experience from working at Wal-Mart, as

set forth more fully above, Plaintiff Spadaro had personal knowledge of the

qualifications necessary to perform and be promoted to the jobs she sought or was

interested in filling, as well as personal knowledge of the fact that she possessed and

satisfied such qualifications. See ¶73 above. She was nevertheless denied such

promotions and they were given instead to male employees.

      297. During Ms. Spadaro’s employment, men were also paid more than her

for performing the same or similar jobs and work. For example, male co-workers


                                         110
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 111 of 156




disclosed that they were paid more than her, and given larger pay raises than her, for

the same job in the same store and department. She reported and objected to

management that men were being paid more and given better pay raises than her for

the same or similar jobs or work. Nothing was done to redress or respond to such

gender disparities in pay and training/ promotional opportunities.

      298. Plaintiff Spadaro’s store and employment were subject to the

compensation and promotion policies and practices for Region 6 that are set forth in

paragraphs 15-25, 36, 39-72 of this Complaint. Because of her gender, she was paid

less than she should have been paid, and that similarly situated male employees have

been paid, due to the disparate impact of Wal-Mart’s compensation policies and

practices set forth in paragraphs 15-25, 34-36, 53-61, 65-67 above, each of which

paragraphs are hereby specifically restated verbatim and incorporated by reference

as part of Plaintiff Spadaro’s facts and claims in this case.

      299.    Penny Sullivan: Ms. Sullivan originally worked for Walmart Store

#1134, located in DeFuniak Springs, Florida in 1994-1996. She also worked for

Wal-Mart Store # 1207 in Panama City, Florida. She resigned from Wal-Mart on

March 30, 2007 because of          discriminatory job opportunities and working

conditions.

      300. Penny Sullivan expressed her interest in obtaining better-paying,

traditionally male management positions to her managers and other appropriate


                                         111
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 112 of 156




officials at Wal-Mart. She also applied for management positions to the extent

permitted by Wal-Mart’s limited application process, including, but not limited to,

the Manager Trainee position and Management-in-Training Program.

      301. Plaintiff Sullivan was subject to the “word-of-mouth” promotion

process that did not post or announce promotion opportunities or provide a formal

application process which is set forth above in paragraphs 40, 44-45,49-50, 53-72

of this Complaint. She was interested in promotion to management positions and

training, including, without limitation, Department Manager, Support Manager,

Management Trainee and Assistant Store Manager. She made known her interest in

such promotion opportunities through the limited means that Wal-Mart made

available.

       302. Plaintiff Sullivan has been denied promotions because of her gender

and the disparate impact of Wal-Mart’s promotion policies and practices set forth in

paragraphs 39-72 above, each of which paragraphs are hereby specifically restated

verbatim and incorporated by reference as part of Plaintiff Sullivan’s facts and

claims in this case. Job vacancies were not regularly posted at Wal-Mart, and Ms.

Sullivan usually only heard about openings through word of mouth. When she

eventually was able to get the predominantly male managerial staff to respond to her

requests for promotion, she was able to take and pass the test required for

management positions.


                                        112
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 113 of 156




      303. Penny Sullivan had experience in a wide variety of Wal-Mart jobs,

including, without limitation, Cashier, Door Greeter, Sales Associate, Claims Office

Associate, and later, Grocery Manager and Jewelry Manager. Despite her

applications and qualifications, she was only able to obtain a management position

in 2001 after years of effort and frustration during the prior seven years. She

eventually became a Department Manager from May 6, 2001 to March, 23, 2003

and a Customer Service Manager from June 29, 2003 to June 27, 2004.

       304. In her experience and observation, promotions were very difficult for

women to obtain, and she had to fight the predominantly male managerial staff for

every promotion that she sought. For example, her Manager, George Haigh,

responded to her requests for promotion by rudely telling her she should “find a

husband” or “look for a new husband”. He also tried to discourage her from pursuing

promotion by saying that she would be required to move away to other parts of the

country if she continued to seek management promotions. He also made it clear that

for him, men were superior to women —that women may work hard and do a good

job, but men must run things. He was always very condescending and verbally

abusive to Sullivan and other women, including yelling at them in front of customers

as if they were children and abusing them until some began to cry and fear losing

their jobs because of his bias.




                                        113
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 114 of 156




      305. Through no fault of her own, Ms. Sullivan resumed Cashier duties in

June 2004 and continued to seek promotion to better paying, traditionally male

managerial positions and training until she eventually resigned on March 30, 2007

out of frustration with the lack of equal job opportunities for women at Wal-Mart.

She believed that it was futile to stay or to further attempt to move up to the

traditionally male managerial jobs at Wal-Mart, and that she was being forced to

resign for lack of any hope of advancement as a woman. During the prior three years

(2004-2007) she had continued to seek promotion to the better-paying, traditionally

male management positions in the same way as she had been doing for the prior ten

years (1994-2004). She expressed her continuing interest in such promotion

opportunities to her managers and other appropriate officials at Wal-Mart throughout

her entire thirteen years at Wal-Mart (1994-2007), including, but not limited to,

applying for Manager-in-Training positions and the Management-in-Training

Program. She also requested a Customer Service Manager position that was given

to a much younger and less experienced male cashier in February 2007 in spite of

Ms. Sullivan’s successful performance of that same job in 2003-2004.

      306. Based on her knowledge and experience from working at Wal-Mart, as

set forth more fully above, Plaintiff Sullivan had personal knowledge of the

qualifications necessary to perform and be promoted to the jobs she sought or was

interested in filling, as well as personal knowledge of the fact that she possessed and


                                         114
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 115 of 156




satisfied such qualifications. See ¶73 above. She was nevertheless denied such

promotions and they were given instead to male employees.

      307. During her employment, men were also paid more than Sullivan for

performing the same or similar jobs and work. Plaintiff Sullivan’s store and

employment were subject to the compensation and promotion policies and practices

for Region 6 that are set forth in paragraphs 15-25, 36, 39-72 of this Complaint.

Because of her gender, she was paid less than she should have been paid, and that

similarly situated male employees have been paid, due to the disparate impact of

Wal-Mart’s compensation policies and practices set forth in paragraphs 15-25, 34-

36, 53-61, 65-67 above, each of which paragraphs are hereby specifically restated

verbatim and incorporated by reference as part of Plaintiff Sullivan’s facts and

claims in this case.

      308. As with the other Plaintiffs, however, she was unable to discover all of

the specific instances of such pay disparities between her and her male peers because

Wal-Mart had a strict policy against employees discussing their pay or promotion

opportunities and were subject to punishment if they were caught disclosing such

information.

      309. Felicia Toney: Ms. Toney began her employment in March, 1998, as

a Lab Technician in Walmart Store #916, located in Hattiesburg, Mississippi. In




                                        115
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 116 of 156




February, 2002, she transferred as a Photo Technician to Store #912, located in New

Orleans, Louisiana. She resigned from Wal-Mart in December 2002.

       310. Ms. Toney repeatedly told the appropriate managers and officials that

was she was very interested in obtaining management positions and training,

including her managers, Steve Bellino and Roy Flake. She also applied for the

position of Manager Trainee and the Management Training Program. In her

experience and observation, the predominantly male managers expressed bias

against female candidates for traditionally male jobs by asking very male-centered

questions that adversely affected women’s consideration and discouraged further

efforts at obtaining such jobs.

       311. Plaintiff Toney has been denied promotions because of her gender and

the disparate impact of Wal-Mart’s promotion policies and practices set forth in

paragraphs 29-72 above, each of which paragraphs are hereby specifically restated

verbatim and incorporated by reference as part of Plaintiff Toney’s facts and claims

in this case.

       312. Plaintiff Toney was subject to the “word-of-mouth” promotion process

that did not post or announce promotion opportunities or provide a formal

application process which is set forth above in paragraphs 40, 44-45,49-50, 53-72 of

this Complaint. She was interested in promotion to management positions and

training, including, without limitation, Department Manager, Support Manager,


                                        116
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 117 of 156




Management Trainee and Assistant Store Manager. She made known her interest in

such promotion opportunities through the limited means that Wal-Mart made

available.

       313. Based on her knowledge and experience from working at Wal-Mart, as

set forth more fully above, Plaintiff Toney had personal knowledge of the

qualifications necessary to perform and be promoted to the jobs she sought or was

interested in filling, as well as personal knowledge of the fact that she possessed and

satisfied such qualifications. See ¶73 above. She was nevertheless denied such

promotions and they were given instead to male employees.

       314. During her employment, men were also paid more than Toney for

performing the same or similar jobs and work. Plaintiff Toney’s store and

employment were subject to the compensation and promotion policies and practices

for Region 6 that are set forth in paragraphs 15–25, 36, 39-72 of this Complaint.

Because of her gender, she was paid less than she should have been paid, and that

similarly situated male employees have been paid, due to the disparate impact of

Wal-Mart’s compensation policies and practices set forth in paragraphs 15-25, 34-

36, 53-61, 65-67 above, each of which paragraphs are hereby specifically restated

verbatim and incorporated by reference as part of Plaintiff Toney’s facts and claims

in this case.




                                         117
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 118 of 156




       315. Niki Tucker: Ms. Tucker began her employment on June 21, 1996 in

Walmart Store #991, located in Mobile, Alabama. After several resignations and

rehirings while she was in school, she became a full-time Cashier in 1997 at the same

store and pay rate of $5.25 per hour. She subsequently served as an hourly Customer

Service Manager from October 11, 1997 to May 27, 2000 before becoming an hourly

Courtesy Desk Associate from June 4, 2000 to July 30, 2003. She resigned on the

latter date due to her lack of wage and promotion opportunities and adverse working

conditions at Wal-Mart.

       316.     Ms. Tucker sought promotions to traditionally male management

positions and training, including, without limitation, Assistant Store Manager,

Manager Trainee, Department Manager, Support Manager and entry to the

Management Training Program. She was subject to the “word-of-mouth” promotion

process that did not post or announce promotion opportunities or provide a formal

application process which is set forth above. She made known her interest in such

promotion opportunities through the limited means that Wal-Mart made available.

       317. Plaintiff Tucker has been denied promotions because of her gender and

the disparate impact of Wal-Mart’s promotion policies and practices set forth in

paragraphs 39-72 above, each of which paragraphs are hereby specifically restated

verbatim and incorporated by reference as part of Plaintiff Tucker’s facts and claims

in this case.


                                        118
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 119 of 156




       318. Based on her knowledge and experience from working at Wal-Mart, as

set forth more fully above, Plaintiff Tucker had personal knowledge of the

qualifications necessary to perform and be promoted to the jobs she sought or was

interested in filling, as well as personal knowledge of the fact that she possessed and

satisfied such qualifications. See ¶73 above. She was nevertheless denied such

promotions and they were given instead to male employees.

       319. During her employment, men were also paid more than Tucker for

performing the same or similar jobs and work. Plaintiff Tucker’s store and

employment were subject to the compensation and promotion policies and practices

for Region 6 that are set forth in paragraphs 15-25, 36, 39-72 of this Complaint.

Because of her gender, she was paid less than she should have been paid, and that

similarly situated male employees have been paid, due to the disparate impact of

Wal-Mart’s compensation policies and practices set forth in paragraphs 15-25, 34-

36, 53-61, 65-67 above, each of which paragraphs are hereby specifically restated

verbatim and incorporated by reference as part of Plaintiff Tucker’s facts and claims

in this case.

       320. Tammy Tuggle: Ms. Tuggle worked for Wal-Mart from 1995 to 1998

and was rehired again in November 2003, as a Stock Associate in Walmart Store

#853, located in Mobile, Alabama. She later moved to Store #5174 in Semmes,

Alabama as an Overnight Stock Associate. She resigned in September 2006.


                                         119
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 120 of 156




      321. During her employment, men were paid more than her for performing

the same or similar jobs and work. For example, two male overnight stockers, Will

and Bill (last names unknown), disclosed that they were being paid more a dollar or

more per hour than her for the same overnight stocker job in the same store.

      322. Plaintiff Tuggle’s store and employment were subject to the

compensation and promotion policies and practices for Region 6 that are set forth in

paragraphs 15-25, 36, 39-72 of this Complaint. Because of her gender, she was paid

less than she should have been paid, and that similarly situated male employees have

been paid, due to the disparate impact of Wal-Mart’s compensation policies and

practices set forth in paragraphs 15-25, 34-36, 53-61, 65-67 above, each of which

paragraphs are hereby specifically restated verbatim and incorporated by reference

as part of Plaintiff Tuggle’s facts and claims in this case. Like the other Plaintiffs,

however, Ms. Tuggle was unable to discover all of the instances of such pay

disparities between her and her male peers because Wal-Mart had a strict policy

against employees discussing their pay or promotion opportunities and they were

subject to punishment if they were caught disclosing such information.

      323. Ms. Tuggle also sought better-paying, traditionally male management

positions, including, but not limited to, applying for Department Manager of the

Hunting Department. She was not interviewed for such position and the promotion

was given to a male employee. She was also interested in and sought other


                                         120
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 121 of 156




management positions such as Manager-in-Training and entry into the Management

Training Program.

       324. Plaintiff Tuggle has been denied promotions because of her gender and

the disparate impact of Wal-Mart’s promotion policies and practices set forth in

paragraphs 39-72 above, each of which paragraphs are hereby specifically restated

verbatim and incorporated by reference as part of Plaintiff Tuggle’s facts and claims

in this case.

       325. Plaintiff Tuggle was subject to the “word-of-mouth” promotion process

that did not post or announce promotion opportunities or provide a formal

application process which is set forth above in paragraphs 40, 44-45,49-50, 53-72 of

this Complaint. She made known her interest in such promotion opportunities

through the limited means that Wal-Mart made available.

       326. Based on her knowledge and experience from working at Wal-Mart, as

set forth more fully above, Plaintiff Tuggle had personal knowledge of the

qualifications necessary to perform and be promoted to the jobs she sought or was

interested in filling, as well as personal knowledge of the fact that she possessed and

satisfied such qualifications. See ¶73 above. She was nevertheless denied such

promotions and they were given instead to male employees.

       327. Connie Waldrop: Ms. Waldrop began her employment in August 9,

1996, as a Cashier in Walmart Store #483, located in Prattville, Alabama. She


                                         121
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 122 of 156




eventually was promoted to Department Manager in 2006 and left Wal-Mart on May

29, 2012.

      328. Ms. Waldrop often expressed her interest in being promoted to

management positions to her Manager and other officials. She applied for Manager

Trainee, entry to the Management Training Program and for promotion or transfer

to the Accounting and Information Systems Departments. She was also interested

in Department Manager, Support Manager and Assistant Store Manager positions.

      329. Plaintiff Waldrop has been denied promotions because of her gender

and the disparate impact of Wal-Mart’s promotion policies and practices set forth in

paragraphs 39-72 above, each of which paragraphs are hereby specifically restated

verbatim and incorporated by reference as part of Plaintiff Waldrop’s facts and

claims in this case. She was subject to the “word-of-mouth” promotion process that

did not post or announce promotion opportunities or provide a formal application

process which is set forth above in paragraphs 40, 44-45, 49-50, 53-72 of this

Complaint. She made known her interest in such promotion opportunities through

the limited means that Wal-Mart made available.

      330. Based on her knowledge and experience from working at Wal-Mart, as

set forth more fully above, Plaintiff Waldrop had personal knowledge of the

qualifications necessary to perform and be promoted to the jobs she sought or was

interested in filling, as well as personal knowledge of the fact that she possessed and


                                         122
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 123 of 156




satisfied such qualifications. See ¶73 above. She was nevertheless denied such

promotions and they were given instead to male employees.

      331. Annette Williams: Ms. Williams began her employment in September

1999, as a Cashier in Walmart Store #332, located in Madison, Alabama. She also

worked as a Sales Associate before resigning from Wal-Mart in October 2000.

      332. Ms. Williams expressed her interest to her Manager in being promoted

to the traditionally male positions of Assistant Manager, Manager Trainee, as well

as entering the Management Training Program.          She was also interested in

promotion to Assistant Manager. Her opportunities, however, were subject to the

“word-of-mouth” promotion process that did not post or announce promotion

opportunities or provide a formal application process which as set forth above. She

made known her interest in such promotion opportunities through the limited means

that Wal-Mart made available.

      333. Plaintiff Williams has been denied promotions because of her gender

and the disparate impact of Wal-Mart’s promotion policies and practices set forth in

paragraphs 39-72 above, each of which paragraphs are hereby specifically restated

verbatim and incorporated by reference as part of Plaintiff Williams’ facts and

claims in this case.

       334. Based on her knowledge and experience from working at Wal-Mart, as

set forth more fully above, Plaintiff Williams had personal knowledge of the


                                        123
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 124 of 156




qualifications necessary to perform and be promoted to the jobs she sought or was

interested in filling, as well as personal knowledge of the fact that she possessed and

satisfied such qualifications. See ¶73 above. She was nevertheless denied such

promotions and they were given instead to male employees.

      335. Plaintiff Williams’ store and employment were subject to the

compensation and promotion policies and practices for Region 6 that are set forth in

paragraphs 15-25, 36, 39-72 of this Complaint. Because of her gender, she was paid

less than she should have been paid, and that similarly situated male employees have

been paid, due to the disparate impact of Wal-Mart’s compensation policies and

practices set forth in paragraphs 15-25, 34-36, 53-61, 65-67 above, each of which

paragraphs are hereby specifically restated verbatim and incorporated by reference

as part of Plaintiff Williams’ facts and claims in this case.

      336. Elsie Williams: Ms. Williams began her employment in June 1996, as

an Associate in Walmart Store #2132, located in Baton Rouge, Louisiana. She

served as a Department Manager from July 31, 1999 to January 4, 2001, at which

time she became an Inventory Clerk until she resigned from Wal-Mart in March

2002 to find better opportunities.

      337. During her employment she discovered that men were paid more than

her for performing the same or similar jobs and work. For example, male co-workers




                                         124
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 125 of 156




disclosed that the were being paid more and getting higher pay raises than her for

the same or similar jobs and work.

      338. Plaintiff Williams’ store and employment were subject to the

compensation and promotion policies and practices for Region 6 that are set forth in

paragraphs 15-25, 36, 39-72 of this Complaint. Because of her gender, she was paid

less than she should have been paid, and that similarly situated male employees have

been paid, due to the disparate impact of Wal-Mart’s compensation policies and

practices set forth in paragraphs 15-25, 34-36, 53-61, 65-67 above, each of which

paragraphs are hereby specifically restated verbatim and incorporated by reference

as part of Plaintiff Williams’ facts and claims in this case.

      339. Elsie Williams was also very interested in being promoted to better

paying positions and departments traditionally assigned to male employees,

including Department Manager, Support Manager, Manager Trainee as part of the

Management Training Program and other managerial positions and opportunities.

She expressed her interest in being promoted to her Store Manager, Brian (last name

unknown), and other officials. She also applied for Department Manager. Her

opportunities, however, were subject to the “word-of-mouth” promotion process that

did not post or announce promotion opportunities or provide a formal application

process which is set forth above in paragraphs 40, 44-45, 49-50, 53-72 of this




                                         125
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 126 of 156




Complaint. She made known her interest in such promotion opportunities through

the limited means that Wal-Mart made available.

      340. Plaintiff Elsie Williams has been denied promotions because of her

gender and the disparate impact of Wal-Mart’s promotion policies and practices set

forth in paragraphs 39-72 above, each of which paragraphs are hereby specifically

restated verbatim and incorporated by reference as part of Plaintiff Williams’ facts

and claims in this case.

      341. Men were favored for traditionally male jobs and departments, while

women had few opportunities other than in the lower paying, traditional “female”

jobs and departments. Williams was discouraged from seeking promotions to

traditional “male” jobs and departments like those in Electronics, Sports, etc. Male

departments were the highest paid departments. Consequently, Ms. Williams was

discouraged and deterred from competing for promotion and training opportunities

under Wal-Mart’s biased system, and it was difficult, if not impossible, for her to

identify specific male employees with whom they competed head-to-head because

of the lack of an above-board posting and application process.

      342. Based on her knowledge and experience from working at Wal-Mart, as

set forth more fully above, Elsie Williams had personal knowledge of the

qualifications necessary to perform and be promoted to the jobs she sought or was

interested in filling, as well as personal knowledge of the fact that she possessed and


                                         126
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 127 of 156




satisfied such qualifications. See ¶73 above. She was nevertheless denied such

promotions and they were given instead to male employees.

      343.   Tracy Wright: Ms. Wright began her employment April 2, 1999, as a

Cashier in Walmart Store #919, located in Ft. Walton Beach, Florida. She also

worked as an Instock Associate and Inventory Associate, as well as in the Tire &

Lube Express and Cosmetics.      Ms. Wright transferred to Store #944, located in

Crestview, Florida. She left Wal-Mart in October 2011. Ms. Wright’s performance

evaluations were always exemplary.

      344.    Ms. Wright discovered that men were being paid more than her.

Plaintiff Wright’s store and employment were subject to the compensation and

promotion policies and practices for Region 6 that are set forth in paragraphs 15-

25, 36, 39-72 of this Complaint. Because of her gender, she was paid less than she

should have been paid, and that similarly situated male employees have been paid,

due to the disparate impact of Wal-Mart’s compensation policies and practices set

forth in paragraphs 15-25, 34-36, 53-61, 65-67 above, each of which paragraphs are

hereby specifically restated verbatim and incorporated by reference as part of

Plaintiff Wright’s facts and claims in this case. Wal-Mart prohibits its employees

from disclosing their pay with each other.

      345. Tracy Wright was very interested in receiving promotions, expressed

her interest in many openings and repeatedly applied for various promotions,


                                        127
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 128 of 156




including the Customer Service Manager. A male employee named Michael (last

name unknown) was hired for that position instead. Her promotion opportunities,

however, were subject to the “word-of-mouth” promotion process that did not post

or announce promotion opportunities or provide a formal application process which

as set forth above. She was interested in promotion to management positions and

training, including, without limitation, Department Manager, Support Manager,

Management Trainee and Assistant Store Manager. She made known her interest in

such promotion opportunities through the limited means that Wal-Mart made

available. Managers would pre-select the employee they wanted for hire or

promotion.

       346. Plaintiff Wright has been denied promotions because of her gender and

the disparate impact of Wal-Mart’s promotion policies and practices set forth in

paragraphs 39-72 above, each of which paragraphs are hereby specifically restated

verbatim and incorporated by reference as part of Plaintiff Wright’s facts and claims

in this case.

       347. Based on her knowledge and experience from working at Wal-Mart, as

set forth more fully above, Plaintiff Wright had personal knowledge of the

qualifications necessary to perform and be promoted to the jobs she sought or was

interested in filling, as well as personal knowledge of the fact that she possessed and




                                         128
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 129 of 156




satisfied such qualifications. See ¶73 above. She was nevertheless denied such

promotions and they were given instead to male employees.

       348. Pamela Young: Ms. Young began her employment in April 2000, as a

Sales Associate in Walmart Store #866, located in Mobile, Alabama. She left Wal-

Mart in March 2001.

       349. During her employment, Ms. Young discovered that men were paid

more than her for the same or similar job or work. Plaintiff Young’s store and

employment were subject to the compensation and promotion policies and practices

for Region 6 that are set forth in paragraphs 15-25, 36, 39-72 of this Complaint.

Because of her gender, she was paid less than she should have been paid, and that

similarly situated male employees have been paid, due to the disparate impact of

Wal-Mart’s compensation policies and practices set forth in paragraphs 15-25, 34-

36, 53-61, 65-67 above, each of which paragraphs are hereby specifically restated

verbatim and incorporated by reference as part of Plaintiff Young’s facts and claims

in this case.

       350.     She also applied or otherwise sought management positions and

training. Pamela Young was denied such promotions because of her gender and the

disparate impact of Wal-Mart’s promotion policies and practices set forth in

paragraphs 39-72 above, each of which paragraphs are hereby specifically restated




                                        129
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 130 of 156




verbatim and incorporated by reference as part of Plaintiff Young’s facts and claims

in this case.

       351. Pamela Young’s promotion opportunities were subject to Wal-Mart’s

“word-of-mouth” promotion process that did not post or announce promotion

opportunities or provide a formal application process as set forth above in paragraphs

40, 44-45,49-50, 53-72 of this Complaint. She was interested in promotion to

management positions and training, including, without limitation, Department

Manager, Support Manager, Management Trainee and Assistant Store Manager.

She made known her interest in such promotion opportunities through the limited

means that Wal-Mart made available.

       352. Based on her knowledge and experience from working at Wal-Mart, as

set forth more fully above, Pamela Young had personal knowledge of the

qualifications necessary to perform and be promoted to the jobs she sought or was

interested in filling, as well as personal knowledge of the fact that she possessed and

satisfied such qualifications. See ¶73 above. She was nevertheless denied such

promotions and they were given instead to male employees.

       353.     Deana Cotton: Ms. Cotton worked in Wal-Mart store #904 in

Foley, Alabama from 1998-2002, and store #2748 in Gulf Shores, Alabama from

2009-2010.




                                         130
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 131 of 156




      354.    Male employees disclosed to her that they had been hired to perform

the same job as her at a rate of around $13 - $14 per hour. Cotton was making $5 to

$6 per hour less than these men who had no more experience or qualifications than

she did. During her second stint with Wal-Mart, men were being hired to perform

the same job as her at a rate of $12 to $15 per hour compared to her $9 per hour for

the same work. Cotton was unable, however, to discover all the instances of pay

disparities between her and her male peers because Wal-Mart had a strict policy

against employees disclosing or discussing their pay or promotion opportunities.

      355. Plaintiff Cotton’s store and employment were subject to the

compensation and promotion policies and practices for Region 6 that are set forth in

paragraphs 15–25, 36, 39-72 of this Complaint. Because of her gender, she was paid

less than she should have been paid, and that similarly situated male employees have

been paid, due to the disparate impact of Wal-Mart’s compensation policies and

practices set forth in paragraphs 15-25, 34-36, 53-61, 65-67 above, each of which

paragraphs are hereby specifically restated verbatim and incorporated by reference

as part of Plaintiff Cotton’s facts and claims in this case.

      356.    Plaintiff Cotton has been denied promotions because of her gender and

the disparate impact of Wal-Mart’s promotion policies and practices set forth in

paragraphs 39-72 above, each of which paragraphs are hereby specifically restated




                                          131
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 132 of 156




verbatim and incorporated by reference as part of Plaintiff Cotton’s facts and claims

in this case.

       357. Barbara Dawson: Ms. Dawson began her employment with Wal-Mart

in October 1998 at Walmart Store #930, located in Montgomery, Alabama. She

resigned in June 2002 after she had a slip and fall accident at the store.

       358. Plaintiff Dawson has been denied promotions because of her gender

and the disparate impact of Wal-Mart’s promotion policies and practices set forth in

paragraphs 39-72 above, each of which paragraphs are hereby specifically restated

verbatim and incorporated by reference as part of Plaintiff Dawson’s facts and

claims in this case.

       359. During her tenure at Wal-Mart, Dawson expressed interest in better

paying positions traditionally and disproportionately filled by men, such as

becoming an overnight stocker which Dawson requested. The starting pay rate for

the overnight stocker position was around $10 per hour, which would have given her

a substantial raise above the $6.76 per hour that was the most she was ever paid at

Wal-Mart. The job she sought was given to a male employee named Winfield who

had less years of service and experience than Dawson. She also asked about other

higher paying positions on numerous occasions but was always brushed off by

management in favor of male employees. Her request for an open position in the

photo lab never received a reply. She spoke to her supervisor and to Human


                                          132
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 133 of 156




Resources about less experienced and less qualified men getting jobs over her, but

she received no response.

      360. Plaintiff Dawson was subject to the “word-of-mouth” promotion

process that did not post or announce promotion opportunities or provide a formal

application process as set forth above in paragraphs 40, 44-45, 49-50, 53-72 of this

Complaint. She was interested in promotion to management positions and training,

including, without limitation, Department Manager, Support Manager, Management

Trainee and Assistant Store Manager. She made known her interest in such

promotion opportunities through the limited means that Wal-Mart made available.

      361. Based on her knowledge and experience from working at Wal-Mart, as

set forth more fully above, Plaintiff Dawson had personal knowledge of the

qualifications necessary to perform and be promoted to the jobs she sought or was

interested in filling, as well as personal knowledge of the fact that she possessed and

satisfied such qualifications. See ¶73 above. She was nevertheless denied such

promotions and they were given instead to male employees.

      362. Plaintiff Dawson’s store and employment were subject to the

compensation and promotion policies and practices for Region 6 that are set forth in

paragraphs 15-25, 36, 39-72 of this Complaint. Because of her gender, she was paid

less than she should have been paid, and that similarly situated male employees have

been paid, due to the disparate impact of Wal-Mart’s compensation policies and


                                         133
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 134 of 156




practices set forth in paragraphs 15-25, 34-36, 53-61, 65-67 above, each of which

paragraphs are hereby specifically restated verbatim and incorporated by reference

as part of Plaintiff Dawson’s facts and claims in this case. Dawson was restricted

to the lower paying position of Door Greeter that was traditionally and

disproportionately paid less than similar positions assigned to men. Dawson was

unable, however, to discover all the instances of pay disparities between her and her

male peers because Wal-Mart's Human Resources Department and Personnel

Department had a strict policy against employees discussing their pay or promotion

opportunities. Employees were prohibited from talking about their pay or promotion

opportunities and were subject to punishment if they were caught disclosing such

information.

      363. Patricia Deese: Ms. Deese began her employment in August 1999 at

Walmart Store #2760, located in Jackson, Alabama as an hourly Associate and

transferred to Walmart Store # 853 located in Mobile, Alabama in January 2001 as

a Sales Associate and Cashier. Ms. Deese resigned in April 2002.

      364. Plaintiff Deese’s store and employment were subject to the

compensation and promotion policies and practices for Region 6 that are set forth in

paragraphs 15-25, 36, 39-72 of this Complaint. Because of her gender, she was paid

less than she should have been paid, and that similarly situated male employees have

been paid, due to the disparate impact of Wal-Mart’s compensation policies and


                                        134
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 135 of 156




practices set forth in paragraphs 15-25, 34-36, 53-61, 65-67 above, each of which

paragraphs are hereby specifically restated verbatim and incorporated by reference

as part of Plaintiff Deese’s facts and claims in this case.

      365. During her tenure at store #2760, Deese applied for many vacant

department manager positions and was eventually promoted to department manager

of the electronics department. However, she received only a $0.50 per hour raise to

$7 per hour as the department manager of the highest grossing department in the

store. She later learned that male non-management hourly employees in her

department were paid more than she had been paid as Department Manager of that

department. She had previously owned her own business and managed employees,

yet was paid less than other less qualified males for non-management work. A young

male associate, Jeremy (last name unknown), worked in the electronics department

at a higher rate of pay than Deese had been paid as the Manager of that Department.

Other males were also making more than her in the electronics department

notwithstanding that she had more experience and responsibilities.

      366. Deese complained about such pay disparities to her superiors. She went

to the Store Manager to discuss the $7 per hour she was being paid as Department

Manager and was falsely told that $7.00 per hour was standard pay for a Department

Manager. Deese did not believe him, and asked him why is that with so much

responsibility involved? He had no answer and shrugged it off. She checked with


                                         135
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 136 of 156




other knowledgeable store personnel, and they assured her that the male predecessor

in her job was paid more than $7.00 per hour.

       367. Deese was unable, however, to discover all the instances of pay

disparities between her and her male peers because Wal-Mart's Human Resources

Department and Personnel Department had a strict policy against employees

discussing their pay or promotion opportunities.

       368. Plaintiff Deese has been denied promotions because of her gender and

the disparate impact of Wal-Mart’s promotion policies and practices set forth in

paragraphs 39-72 above, each of which paragraphs are hereby specifically restated

verbatim and incorporated by reference as part of Plaintiff Deese’s facts and claims

in this case.

       369.     During her tenure at Wal-Mart, Deese expressed interest in being

promoted to management positions to her managers and supervisors, applying for at

least six department manager positions before belatedly being promoted to

department manager of the electronics department around 2000. She was interested

in promotion to management positions and training, including, without limitation,

Manager Trainee and Assistant Store Manager. She had previous management

experience and owned and managed her own business, but was still denied numerous

promotions to department manager position in favor of less experienced and less

qualified men who were promoted over her.


                                        136
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 137 of 156




      370. Plaintiff Deese was subject to the “word-of-mouth” promotion process

that did not post or announce promotion opportunities or provide a formal

application process as set forth above in paragraphs 40, 44-45,49-50, 53-72 of this

Complaint. She made known her interest in such promotion opportunities through

the limited means that Wal-Mart made available, but was denied the positions that

she sought, was qualified to fill, and that were given instead to male employees.

      371. Based on her knowledge and experience from working at Wal-Mart, as

set forth more fully above, Plaintiff Deese had personal knowledge of the

qualifications necessary to perform and be promoted to the jobs she sought or was

interested in filling, as well as personal knowledge of the fact that she possessed and

satisfied such qualifications. See ¶73 above. She was nevertheless denied such

promotions and they were given instead to male employees.

      372. Debra Gilbert: Ms. Gilbert began her employment in March 1993, as

a Stocker in Walmart Store #734, located in Enterprise, Alabama. She also worked

as a Sales Associate in Sore #734 and Store #1284, located in Phenix City, Alabama.

She left Wal-Mart in February 2000 on maternity leave and did not return because

of how she was treated by management while employed and while pregnant. Among

other events, while working pregnant a male member of management, Dallas (last

name unknown), told her that she had no reason to be out on leave before she

delivered her child because “pregnancy was normal and not a disease.”


                                         137
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 138 of 156




      373. Plaintiff Gilbert’s store and employment were subject to the

compensation and promotion policies and practices for Region 6 that are set forth in

paragraphs 15-25, 36, 39-72 of this Complaint. Because of her gender, she was paid

less than she should have been paid, and that similarly situated male employees have

been paid, due to the disparate impact of Wal-Mart’s compensation policies and

practices set forth in paragraphs 15-25, 34-36, 53-61, 65-67 above, each of which

paragraphs are hereby specifically restated verbatim and incorporated by reference

as part of Plaintiff Gilbert’s facts and claims in this case.

      374. She was paid less as a stocker at store # 734 than men in the same

position who were paid a dollar or more than her and who were hired after her with

less experience and years of service than she did. For example, Gilbert had two male

friends who were hired as stockers and who told her their starting rate of pay was a

dollar or more than hers. Don Yadon and Micah (last name unknown) were both

hired with starting pay that was a dollar or more than her for the same or similar job

and work. Even by the end of her employment with Wal-Mart in February 2000, she

was making only $7.85 per hour even though she had been employed with Wal-Mart

for almost seven years.

      375. Gilbert took her complaint about such gender disparities in pay to Wal-

Mart’s management, but the only response she received was that "men were the main

breadwinners of the family and should be paid more." She was unable, however, to


                                          138
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 139 of 156




discover all the instances of pay disparities between her and her male peers because

Wal-Mart's Human Resources Department and Personnel Department had a strict

policy against employees discussing their pay or promotion opportunities.

Employees were prohibited from talking about their pay or promotion opportunities

and were subject to punishment if they were caught disclosing such information.

Gilbert filed a sworn EEOC Charge alleging that she was subjected to gender

discrimination in wages, promotions and training.

      376. Gilbert also expressed her interest in being promoted to management

positions and training to the appropriate management officials. She was interested

in promotion to management positions and training, including, without limitation,

Department Manager, Support Manager, Management Trainee and Assistant Store

Manager. She expressed her interest in such promotion opportunities to Store

Managers Ray Coots at store #734 and Wiley Brown at store #1284. The positions

she sought, however, were given to men in each instance. Based on her own

experience and what she observed throughout her employment at Wal-Mart,

assignments and promotions to traditionally male management positions continued

to be predominantly and disproportionately given to men with few exceptions.

      377. Plaintiff Gilbert has been denied promotions because of her gender and

the disparate impact of Wal-Mart’s promotion policies and practices set forth in

paragraphs 39-72 above, each of which paragraphs are hereby specifically restated


                                        139
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 140 of 156




verbatim and incorporated by reference as part of Plaintiff Gilbert’s facts and claims

in this case.

       378. Plaintiff Gilbert was subject to the “word-of-mouth” promotion process

that did not post or announce promotion opportunities or provide a formal

application process which as set forth above in paragraphs 40, 44-45,49-50, 53-72of

this Complaint. She made known her interest in such promotion opportunities

through the limited means that Wal-Mart made available.

       379. Based on her knowledge and experience from working at Wal-Mart, as

set forth more fully above, Plaintiff Gilbert had personal knowledge of the

qualifications necessary to perform and be promoted to the jobs she sought or was

interested in filling, as well as personal knowledge of the fact that she possessed and

satisfied such qualifications. See ¶73 above. She was nevertheless denied such

promotions and they were given instead to male employees.

       380. Tristen Harris: Ms. Harris began her employment in May 2005, as a

Cashier in Walmart Store #2739, located in Bay Minette, Alabama. In early June

2005, she moved Sales Associate position. She later resigned from Wal-Mart once

she was told she would not receive a pay raise that had been promised once she

completed certain tests. She did not receive the promised raise after successfully

completing such tests. She complained to her supervisor Jeremiah (last name




                                         140
        Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 141 of 156




unknown), but nothing was done. He stated that he would “check into it” but

nothing ever happenned and she never received a raise.

        381. Male employees, however, were paid more than her for the same or

similar job and work. Harris discovered she was subject to discriminatory wage

practices because throughout her employment she spoke with men who confirmed

that they were being paid substantially more than her for the same or similar work.

For example, Harris discovered that a male employee, Eon (last name unknown),

was paid a dollar or more per hour than her even though he had only been recently

hired and had less experience than her. Among other information, the male employee

showed his pay stub to Harris. Chason Hundley was another male employee who

Harris discovered was paid more than her for the same or similar job and work.

Harris resigned from Wal-Mart because of such gender disparities in pay and the

resulting inadequacy of her compensation for the work she was performing for Wal-

Mart.

        382. Plaintiff Harris’ store and employment were subject to the

compensation and promotion policies and practices for Region 6 that are set forth in

paragraphs 15–25, 36, 39-72 of this Complaint. Because of her gender, she was paid

less than she should have been paid, and that similarly situated male employees have

been paid, due to the disparate impact of Wal-Mart’s compensation policies and

practices set forth in paragraphs 15-25, 34-36, 53-61, 65-67 above, each of which


                                        141
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 142 of 156




paragraphs are hereby specifically restated verbatim and incorporated by reference

as part of Plaintiff Harris’ facts and claims in this case.

      383. Plaintiff Harris also has been denied promotions because of her gender

and the disparate impact of Wal-Mart’s promotion policies and practices set forth in

paragraphs 39-72 above, each of which paragraphs are hereby specifically restated

verbatim and incorporated by reference as part of Plaintiff Harris’ facts and claims

in this case. She was interested in promotion to management positions and training,

including, without limitation, Department Manager, Support Manager, Management

Trainee and Assistant Store Manager.

      384. Petrina Howard: Ms. Howard began her employment in May 1999, as

a Cashier in Walmart Store #1168, located in Columbia, Mississippi. She resigned

from Wal-Mart in August 2001.

      385. Plaintiff Howard’s store and employment were subject to the

compensation and promotion policies and practices for Region 6 that are set forth in

paragraphs 15-25, 36, 39-72 of this Complaint. Because of her gender, she was paid

less than she should have been paid, and that similarly situated male employees have

been paid, due to the disparate impact of Wal-Mart’s compensation policies and

practices set forth in paragraphs 15-25, 34-36, 53-61, 65-67 above, each of which

paragraphs are hereby specifically restated verbatim and incorporated by reference

as part of Plaintiff Howard’s facts and claims in this case.


                                          142
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 143 of 156




       386.     Plaintiff Howard has been denied promotions because of her gender

and the disparate impact of Wal-Mart’s promotion policies and practices set forth in

paragraphs 39-72 above, each of which paragraphs are hereby specifically restated

verbatim and incorporated by reference as part of Plaintiff Howard’s facts and claims

in this case.

       387. Plaintiff Howard was subject to the “word-of-mouth” promotion

process that did not post or announce promotion opportunities or provide a formal

application process as set forth above in paragraphs 40, 44-45,49-50, 53-72 of this

Complaint. She made known her interest in such promotion opportunities through

the limited means that Wal-Mart made available. She was interested in promotion to

management positions and training, including, without limitation, Department

Manager, Support Manager, Management Trainee and Assistant Store Manager.

       388. Based on her knowledge and experience from working at Wal-Mart, as

set forth more fully above, Plaintiff Howard had personal knowledge of the

qualifications necessary to perform and be promoted to the jobs she sought or was

interested in filling, as well as personal knowledge of the fact that she possessed and

satisfied such qualifications. See ¶73 above. She was nevertheless denied such

promotions and they were given instead to male employees.




                                         143
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 144 of 156




      389. Patricia Johnson: Ms. Johnson began her employment in June 2001 at

Wal-Mart Store #54, located in Springdale, Arkansas, as an Overnight Stocker. She

resigned in August 2003.

      390.    Patricia Johnson’s store and employment were subject to the

compensation and promotion policies and practices for Region 6 that are set forth in

paragraphs 15-25, 36, 39-72 of this Complaint. Because of her gender, she was paid

less than she should have been paid, and that similarly situated male employees have

been paid, due to the disparate impact of Wal-Mart’s compensation policies and

practices set forth in paragraphs 15-25, 34-36, 53-61, 65-67 above, each of which

paragraphs are hereby specifically restated verbatim and incorporated by reference

as part of Patricia Johnson’s facts and claims in this case.

      391. Patricia Johnson also has been denied promotions because of her gender

and the disparate impact of Wal-Mart’s promotion policies and practices set forth in

paragraphs 39-72 above, each of which paragraphs are hereby specifically restated

verbatim and incorporated by reference as part of Plaintiff Johnson’s facts and

claims in this case.

      392. Patricia Johnson was subject to the “word-of-mouth” promotion

process that did not post or announce promotion opportunities or provide a formal

application process as set forth above in paragraphs 40, 44-45,49-50, 53-72 of this

Complaint. She was interested in promotion to management positions and training,


                                         144
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 145 of 156




including, without limitation, Department Manager, Support Manager, Management

Trainee and Assistant Store Manager.        She made known her interest in such

promotion opportunities through the limited means that Wal-Mart made available.

      393. Based on her knowledge and experience from working at Wal-Mart, as

set forth more fully above, Patricia Johnson had personal knowledge of the

qualifications necessary to perform and be promoted to the jobs she sought or was

interested in filling, as well as personal knowledge of the fact that she possessed and

satisfied such qualifications. See ¶73 above. She was nevertheless denied such

promotions and they were given instead to male employees.

      394.    Mary Bussa Landry:         Ms. Landry worked for Wal-Mart until

December 31, 1999 in Store #2533, located in Gulf Breeze, Florida. Plaintiff

Landry’s store and employment were subject to the compensation and promotion

policies and practices for Region 6 set forth in this Complaint.

      395. Because of her gender, she was paid less than she should have been

paid, and that similarly situated male employees have been paid, due to the disparate

impact of Wal-Mart’s compensation policies and practices set forth in paragraphs

15-25, 34-36, 53-61, 65-67 above, each of which paragraphs are hereby specifically

restated verbatim and incorporated by reference as part of Plaintiff Landry’s facts

and claims in this case.




                                         145
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 146 of 156




      396. Plaintiff Landry was subject to the “word-of-mouth” promotion process

that did not post or announce promotion opportunities or provide a formal

application process as set forth above in paragraphs 40, 44-45,49-50, 53-72 of this

Complaint. She made known her interest in such promotion opportunities through

the limited means that Wal-Mart made available. Based on her knowledge,

experience, training and expertise from her employment in Region 6, she was fully

qualified for assignment or promotion to the jobs and opportunities that she applied

for or was interested in filling.

      397. Plaintiff Landry was denied the positions that she sought, was qualified

to fill, and that were given instead to male employees. Plaintiff Landry has been

denied promotions because of her gender and the disparate impact of Wal-Mart’s

promotion policies and practices set forth in paragraphs 39-72 above, each of which

paragraphs are hereby specifically restated verbatim and incorporated by reference

as part of Plaintiff Landry’s facts and claims in this case. Men were given the higher

paying jobs, while women were shunted to the lower paying cashier position. Men

were given the higher paying jobs in more desirable departments, while women were

shunted to the lower paying cashier position. In addition, promotions Landry was

interested in filling required applicants to be able to lift and move certain amounts

of weight for Wal-Mart.      This policy had disparate impact on women, including

Landry.


                                         146
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 147 of 156




      398. Joann Magee: Ms. Magee began her employment in January 2007, as

an Overnight Stocker in Walmart Store #1168, located in Columbia, Mississippi.

She resigned in December 2008.

      399. Plaintiff Magee’s store and employment were subject to the

compensation and promotion policies and practices for Region 6 that are set forth in

paragraphs 15–25, 36, 39-72 of this Complaint. Because of her gender, she was paid

less than she should have been paid, and that similarly situated male employees have

been paid, due to the disparate impact of Wal-Mart’s compensation policies and

practices set forth in paragraphs 15-25, 34-36, 53-61, 65-67 above, each of which

paragraphs are hereby specifically restated verbatim and incorporated by reference

as part of Plaintiff Magee’s facts and claims in this case. Magee performed the

same work as male employees who were paid more than her. Men at her store also

were given pay raises much quicker than her and women performing the same work.

      400. Plaintiff Magee also has been denied promotions because of her gender

and the disparate impact of Wal-Mart’s promotion policies and practices set forth in

paragraphs 39-72 above, each of which paragraphs are hereby specifically restated

verbatim and incorporated by reference as part of Plaintiff Magee’s facts and claims

in this case. She was interested in promotion to management positions and training,

including, without limitation, Department Manager, Support Manager, Management

Trainee and Assistant Store Manager.


                                        147
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 148 of 156




      401. Debra Potts Shealey: Ms. Shealey began work at Wal-Mart on April,

7, 1994 at store #1057 in Tallassee, Alabama as a Cashier.

      402. Ms. Shealey discovered while working at Wal-Mart that men were paid

more than her for performing the same or similar jobs and work. A male co-worker

told her that he was being paid $0.50 more per hour than her for the same work even

though he had been with Wal-Mart a year less than her. By the time she left Wal-

Mart, she was still being paid just $0.25 - $0.50 more than minimum wage.

      403. Plaintiff Shealey’s store and employment were subject to the

compensation and promotion policies and practices for Region 6 that are set forth in

paragraphs 15–25, 36, 39-72 of this Complaint. Because of her gender, she was

paid less than she should have been paid, and that similarly situated male employees

have been paid, due to the disparate impact of Wal-Mart’s compensation policies

and practices set forth in paragraphs 15-25, 34-36, 53-61, 65-67 above, each of

which paragraphs are hereby specifically restated verbatim and incorporated by

reference as part of Plaintiff Shealey’s facts and claims in this case.

      404. Ms. Shealey also expressed her interest in being promoted to

management positions to her Managers and Supervisors, and she applied various

promotions when given the opportunity to do so. Promotion opportunities were often

given to men before they were even known to exist or women could apply. Plaintiff

Shealey was subject to the “word-of-mouth” promotion process that did not post or


                                         148
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 149 of 156




announce promotion opportunities or provide a formal application process as set

forth in paragraphs 40, 44-45,49-50, 53-72 above this Complaint. She made known

her interest in such promotion opportunities through the limited means that Wal-

Mart made available. She was interested in promotion to management positions and

training, including, without limitation, Department Manager, Support Manager,

Management Trainee and Assistant Store Manager.

      405. Plaintiff Shealey has been denied promotions because of her gender and

the disparate impact of Wal-Mart’s promotion policies and practices set forth in

paragraphs 39-72 above, each of which paragraphs are hereby specifically restated

verbatim and incorporated by reference as part of Plaintiff Shealey’s facts and

claims in this case.

      406. Based on her knowledge and experience from working at Wal-Mart, as

set forth more fully above, Plaintiff Shealey had personal knowledge of the

qualifications necessary to perform and be promoted to the jobs she sought or was

interested in filling, as well as personal knowledge of the fact that she possessed and

satisfied such qualifications. See ¶73 above. She was nevertheless denied such

promotions and they were given instead to male employees.

      407. Natalie Thomas: Ms. Thomas began her employment in July 2001 as

a Cashier in Wal-Mart Store #934 in Daphne/Lake Forest, Alabama.




                                         149
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 150 of 156




      408. Plaintiff Thomas’s store and employment were subject to the

compensation and promotion policies and practices for Region 6 that are set forth in

paragraphs 15-25, 36, 39-72 of this Complaint. Because of her gender, she was paid

less than she should have been paid, and less than similarly situated male employees

have been paid, due to the disparate impact of Wal-Mart’s compensation policies

and practices set forth in paragraphs 15-25, 34-36, 53-61, 65-67 above, each of

which paragraphs are hereby specifically restated verbatim and incorporated by

reference as part of Plaintiff Thomas’s facts and claims in this case.

      409. Plaintiff Thomas has also been denied promotions because of her

gender and the disparate impact of Wal-Mart’s promotion policies and practices set

forth in paragraphs 39-72 above, each of which paragraphs are hereby specifically

restated verbatim and incorporated by reference as part of Plaintiff Thomas’s facts

and claims in this case. The store in which she worked applied the same promotion

policies and practices as all the other stores in Region 6 which are set forth in such

paragraphs. She was interested in promotion to management positions and training,

including, without limitation, Manager Trainee, Department Manager, Support

Manager and Assistant Store Manager.

      500. Based on her knowledge and experience from working at Wal-Mart, as

set forth more fully above, Plaintiff Thomas had personal knowledge of the

qualifications necessary to perform and be promoted to the jobs she sought or was


                                         150
        Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 151 of 156




interested in filling, as well as personal knowledge of the fact that she possessed and

satisfied such qualifications. See ¶73 above. She was nevertheless denied such

promotions and they were given instead to male employees.

                                  CAUSES OF ACTION

        Count I – Violation of Title VII (Disparate Treatment)

        501. All prior paragraphs are incorporated as though fully set forth herein.

        502. The foregoing conduct violated Title VII of the Civil Rights Act of

1964.

        503. Wal-Mart violated Title VII by paying Plaintiffs less than similarly-

qualified or less-qualified male employees and/or by promoting them less quickly

and less frequently than similarly-qualified or less-qualified male employees.

        504. Wal-Mart’s discriminatory practices described above have denied each

of the Plaintiffs promotional opportunities and compensation to which they are

entitled, which has resulted in the loss of past and future wages and other job

benefits.

        505. As set forth in the statement of facts set forth above, Wal-Mart has paid

each Plaintiff less than male employees who performed duties and responsibilities

that required similar or less skill, responsibility and effort under similar working

conditions.




                                          151
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 152 of 156




      Count II – Violation of Title VII (disparate impact discrimination)

      506. All prior paragraphs are incorporated as though fully set forth herein.

      507. Wal-Mart has adopted and maintained a system for making decisions

about compensation and promotions set forth above that has had an adverse and

disparate impact on the Plaintiffs and female employees in Wal-Mart’s Region 6. Its

compensation policies and practices in setting and adjusting pay have had an adverse

and disparate impact on female employees, including the Plaintiffs,                both

collectively and individually.

      508. The Plaintiffs have been directly affected by such discriminatory

policies, practices and procedures by being paid less than male employees for the

same or similar jobs or work and/or duties requiring equal or less skill, responsibility

and effort under similar working conditions.

      509. Wal-Mart’s management track promotion policies and practices set

forth above have also individually and collectively caused an adverse and disparate

impact on female employees in promotions, including the Plaintiffs.

      510. Wal-Mart’s discriminatory practices described above have denied

Plaintiffs and other female employees in Region 6 promotional opportunities and

compensation to which they are entitled and which has resulted in the loss of past

and future wages and other job benefits.

      511. Plaintiffs request relief as provided in the Prayer for Relief below.


                                           152
      Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 153 of 156




                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs pray for relief as follows:

      1.     All damages that Plaintiffs have sustained as a result of Wal-Mart’s

conduct, including back pay, front pay, compensatory damages, and general and

special damages for lost compensation and job benefits that they would have

received but for the discriminatory practices of Wal-Mart;

      2.     Exemplary and punitive damages in an amount commensurate with

Wal-Mart’s ability to pay and to deter future conduct;

      3.     A declaratory judgment that the practices complained of in this

Complaint are unlawful and violate 42 U.S.C. §§ 2000(e), et. seq., Title VII of the

Civil Rights Act of 1964;

      4.     Costs incurred, including reasonable attorneys ’fees, to the extent

allowable by law;

      5.     Pre-Judgment and Post-Judgment interest, as provided by law; and

      6.     Such other and further legal and equitable relief as this Court deems

necessary, just and proper.

      Dated this the 23rd day of December, 2019.




                                        153
     Case 2:19-cv-02100-MHH Document 1 Filed 12/23/19 Page 154 of 156




                                        Respectfully submitted,

                                        /s/Robert L. Wiggins, Jr.
                                        Robert L. Wiggins, Jr.
                                        Ann K. Wiggins
                                        Jon C. Goldfarb
                                        Rocco Calamusa, Jr.
                                        Candis A. McGowan
                                        Lieselotte Carmen-Burks
                                        Kameron M. Buckner
                                           WIGGINS, CHILDS, PANTAZIS,
                                        FISHER & GOLDFARB
                                        The Kress Building
                                        301 19th Street North
                                        Birmingham, Alabama 35203
                                        (205) 314-0500
                                        rwiggins@wigginschilds.com
                                        awiggins@wigginschilds.com
                                        jcg@wigginschilds.com
                                        rcalamusa@wigginschilds.com
                                        cmcgowan@wigginschilds.com
                                        lcarmen-burks@wigginschilds.com
                                        kbuckner@wigginschilds.com

                                        Attorneys for Plaintiffs

                   JURY TRIAL DEMANDED

      Plaintiffs demand a jury trial as to all claims so triable.

                                        /s/Robert L. Wiggins, Jr.

Served by Certified Mail – Defendant’s Address:

Registered agent:
Wal-Mart Stores, Inc.
c/o C T Corporation System, Registered Agent
2 North Jackson Street, Suite 605
Montgomery, Alabama 36104


                                          154
                                                    Case 2:19-cv-02100-MHH Document
                                                      Case3:01-cv-02252-CRB         1 FiledFiled08/19/11
                                                                            Document760     12/23/19 Page  155 of
                                                                                                         Page1 of 156
                                                                                                                  2

                                                                                                                PLAINTIFF'S EXHIBIT

                                           1
                                                                                                                       A
                                           2
                                           3
                                           4
                                           5
                                           6
                                           7
                                           8
                                                                        IN THE UNITED STATES DISTRICT COURT

                                           9                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                          10
For the Northern District of California




                                          11   BETTY DUKES, et al.,                                 No. C 01-02252 CRB
    United States District Court




                                          12                   Plaintiffs,                          ORDER GRANTING IN PART
                                                                                                    PLAINTIFFS’ MOTION TO EXTEND
                                          13        v.                                              TOLLING OF THE STATUTE OF
                                                                                                    LIMITATIONS
                                          14   WAL-MART STORES, INC.,
                                          15                   Defendant.
                                                                                              /
                                          16
                                          17             The Court hereby orders that Plaintiffs’ Motion to Extend Tolling of the Statute of
                                          18   Limitations is GRANTED in part. Specifically, the Court will extend the tolling period
                                          19   awarded to former class members under American Pipe and Construction Co. v. Utah, 414
                                          20   U.S. 538, 554 (1974) for a limited time, and below the Court sets forth the dates by which
                                          21   former class members must take action. The Court is granting this limited period of
                                          22   additional tolling in the interest of justice and to avoid any confusion that might exist among
                                          23   former class members regarding when the time limit for them to take action expires.
                                          24             All former class members who have an EEOC notice to sue shall have until October
                                          25   28, 2011 to file suit. All former class members who have never filed an EEOC charge shall
                                          26   have until January 27, 2012 to file charges with the EEOC in those states with 180 day limits
                                          27   //
                                          28   //
                                               //
                                                 Case 2:19-cv-02100-MHH Document
                                                   Case3:01-cv-02252-CRB         1 FiledFiled08/19/11
                                                                         Document760     12/23/19 Page  156 of
                                                                                                      Page2 of 156
                                                                                                               2



                                           1   and until May 25, 2012 to file charges with the EEOC in those states with 300 day limits.
                                           2            IT IS SO ORDERED.
                                           3
                                           4
                                           5   Dated: July 25, 2011                              CHARLES R. BREYER
                                                                                                 UNITED STATES DISTRICT JUDGE
                                           6
                                           7
                                           8
                                           9
                                          10
For the Northern District of California




                                          11
    United States District Court




                                          12
                                          13
                                          14
                                          15
                                          16
                                          17
                                          18
                                          19
                                          20
                                          21
                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28


                                               G:\CRBALL\2001\2252\Order re tolling.wpd      2
